Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of April 25, 2017 (this “Amendment”), to the Credit
Agreement dated as of March 17, 2016, among Nasdaq, Inc., a Delaware corporation
(the “Borrower”), the lenders party thereto (the “Lenders”) and Bank of America,
N.A., as Administrative Agent (the “Administrative Agent”) (as amended,
restated, modified and supplemented from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement).

WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement on the terms set forth herein; and

WHEREAS, Section 9.02(b) of the Credit Agreement provides that the Borrower, the
Administrative Agent and the Required Lenders may amend the Credit Agreement and
the other Loan Documents for certain purposes (including those set forth
herein).

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments.

The Credit Agreement is, effective as of the Amendment No. 1 Effective Date (as
defined below), hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.

Section 2. Representations and Warranties, No Default. After giving effect to
the amendments contained herein, on the Amendment No. 1 Effective Date the
Borrower hereby confirms that: (a) the execution and delivery of this Amendment
by the Borrower is within the Borrower’s corporate powers and has been or will
by the time required be duly authorized by all necessary corporate or other
action; (b) this Amendment has been duly executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; (c) the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
in all material respects on and as of the Amendment No. 1 Effective Date with
the same effect as though made on and as of the Amendment No. 1 Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date) and except to the
extent such representations and warranties are already qualified by materiality
(in which case such representations and warranties shall be true and correct in
all respects); and (d) no Default or Event of Default has occurred and is
continuing under the Credit Agreement.



--------------------------------------------------------------------------------

Section 3. Effectiveness. This Amendment shall become effective as of the date
hereof (the “Amendment No. 1 Effective Date”) upon satisfaction of the following
conditions:

(i) Consents. The Administrative Agent shall have received an executed signature
page to this Amendment (a “Consent”) from the Lenders constituting the Required
Lenders, and from the Borrower; and

(ii) Fees. The Administrative Agent shall have received all expenses required to
be paid or reimbursed under Section 9.03(a) of the Credit Agreement to the
extent invoiced two (2) Business Days prior to the Amendment No. 1 Effective
Date.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 5. Applicable Law.

(a) THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT, OR
THE TRANSACTIONS RELATED HERETO, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AMENDMENT OR ANY LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY JURISDICTION.

Section 6. Headings. The headings of the several sections and subsections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of any other Loan Document. Each and
every term, condition, obligation, covenant and

 

2



--------------------------------------------------------------------------------

agreement contained in the Credit Agreement (as amended hereby) or any other
Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. The Borrower reaffirms its obligations under
the Loan Documents to which it is party (as amended hereby). This Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the Amendment No. 1 Effective Date, all references to the Credit
Agreement in any Loan Document and all references in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. The Borrower hereby consents to
this Amendment and confirms that all its obligations under the Loan Documents to
which it is a party shall continue to apply to the Credit Agreement as amended
hereby.

Section 8. WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.

ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 8 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NASDAQ, INC. By:  

/s/ Michael Ptasznik

  Name:   Michael Ptasznik   Title:   Executive Vice President, Corporate
Strategy and Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Ronaldo Naval

  Name:   Ronaldo Naval   Title:   Vice President

[LENDERS’ SIGNATURE PAGES ON FILE WITH THE BORROWER AND THE ADMINISTRATIVE
AGENT]



--------------------------------------------------------------------------------

EXECUTION VERSIONEXHIBIT A

 

 

 

Published CUSIP Number: 63110DAA4

CREDIT AGREEMENT

dated as of March 17, 2016

As amended by Amendment No. 1 on April 25, 2017

among

NASDAQ, INC.,

as Borrower,

The Lenders Party Hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN CHASE BANK, N.A.,

MIZUHO BANK (USA),

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

INVESTMENT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunning Managers

J.P. MORGAN CHASE BANK, N.A.,

MIZUHO BANK (USA),

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

INVESTMENT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

and

TD BANK, N.A. and HSBC BANK USA, N.A.,

as Documentation Agents

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS  

SECTION 1.01

 

Defined Terms

     2  

SECTION 1.02

 

Classification of Loans and Borrowings

     28  

SECTION 1.03

 

Terms Generally; Times of Day

     2428  

SECTION 1.04

 

Accounting Terms; GAAP

     29  

SECTION 1.05

 

Pro Forma Calculations

     29  

SECTION 1.06

 

Exchange Rates; Currency Equivalents

     29  

SECTION 1.07

 

Change of Currency

     30   ARTICLE II   THE CREDITS  

SECTION 2.01

 

Commitments

     30  

SECTION 2.02

 

Funding of Loans

     2631  

SECTION 2.03

 

Requests for Borrowings

     2631  

SECTION 2.04

 

[Reserved]

     2833  

SECTION 2.05

 

[Reserved]

     2833  

SECTION 2.06

 

Termination of Commitments

     2833  

SECTION 2.07

 

Repayment of Loans; Evidence of Debt

     2833  

SECTION 2.08

 

Amortization of Term Loans

     34  

SECTION 2.09

 

Prepayment of Loans

     34  

SECTION 2.10

 

Fees

     3035  

SECTION 2.11

 

Interest

     35  

SECTION 2.12

 

Alternate Rate of Interest

     3136  

SECTION 2.13

 

Increased Costs

     37  

SECTION 2.14

 

Break Funding Payments

     3339  

SECTION 2.15

 

Taxes

     39  

SECTION 2.16

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     42  

SECTION 2.17

 

Mitigation Obligations; Replacement of Lenders

     44  

SECTION 2.18

 

Incremental Term Loan Commitments

     3845   ARTICLE III   REPRESENTATIONS AND WARRANTIES  

SECTION 3.01

 

Organization; Powers

     3946  

SECTION 3.02

 

Authorization; Enforceability

     46  

SECTION 3.03

 

Governmental Approvals; No Conflicts

     46  

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     4046  

SECTION 3.05

 

Properties

     47  

SECTION 3.06

 

Litigation and Environmental Matters

     47  

SECTION 3.07

 

Compliance with Laws and Agreements

     47  

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.08

 

Investment Company Status

     48  

SECTION 3.09

 

Taxes

     4148  

SECTION 3.10

 

ERISA

     4148  

SECTION 3.11

 

Disclosure

     48  

SECTION 3.12

 

Subsidiaries

     48  

SECTION 3.13

 

Insurance

     48  

SECTION 3.14

 

Labor Matters

     49  

SECTION 3.15

 

Federal Reserve Regulations

     4349  

SECTION 3.15

 

OFAC

     49  

SECTION 3.16

 

OFAC

     49  

SECTION 3.17

 

Anti-Corruption Laws and Patriot Act

     49   ARTICLE IV   CONDITIONS  

SECTION 4.01

 

Conditions to the Closing Date

     50  

SECTION 4.02

 

Each Credit Event

     51   ARTICLE V   AFFIRMATIVE COVENANTS  

SECTION 5.01

 

Financial Statements and Other Information

     4551  

SECTION 5.02

 

Notices of Material Events

     53  

SECTION 5.03

 

Existence; Conduct of Business

     4754  

SECTION 5.04

 

Payment of Obligations Taxes

     4754  

SECTION 5.05

 

Maintenance of Properties

     54  

SECTION 5.06

 

Insurance

     54  

SECTION 5.07

 

Books and Records; Inspection and Audit Rights

     54  

SECTION 5.08

 

Compliance with Laws

     4855   ARTICLE VI   NEGATIVE COVENANTS  

SECTION 6.01

 

Indebtedness of Subsidiaries

     55  

SECTION 6.02

 

Liens

     58  

SECTION 6.03

 

Fundamental Changes and Lines of Business

     60  

SECTION 6.04

 

Use of Proceeds

     60  

SECTION 6.05

 

Asset Sales

     5361  

SECTION 6.06

 

Restricted Payments

     62  

SECTION 6.07

 

Transactions with Affiliates

     63  

SECTION 6.08

 

Interest Expense Coverage Ratio

     5564  

SECTION 6.096.08

 

Leverage Ratio

     64  

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VII   EVENTS OF DEFAULT   ARTICLE VIII   REGARDING THE
ADMINISTRATIVE AGENT   ARTICLE IX   MISCELLANEOUS  

SECTION 9.01

 

Notices

     70  

SECTION 9.02

 

Waivers; Amendments

     71  

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

     73  

SECTION 9.04

 

Successors and Assigns

     6575  

SECTION 9.05

 

Survival

     6878  

SECTION 9.06

 

Counterparts; Integration; Effectiveness

     79  

SECTION 9.07

 

Severability

     79  

SECTION 9.08

 

Right of Setoff

     79  

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     6979  

SECTION 9.10

 

WAIVER OF JURY TRIAL

     80  

SECTION 9.11

 

Headings

     7080  

SECTION 9.12

 

Confidentiality

     7080  

SECTION 9.13

 

Interest Rate Limitation

     7181  

SECTION 9.14

 

USA Patriot Act

     7182  

SECTION 9.15

 

No Advisory or Fiduciary Responsibility

     82  

SECTION 9.16

 

Judgment Currency

     7283  

SECTION 9.17

 

Electronic Execution of Assignments and Certain Other Documents

     83  

SECTION 9.18

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     84  

SCHEDULES:

 

Schedule 2.01

 

–

  

Commitments

Schedule 3.06

 

–

  

Disclosed Matters

Schedule 3.12

 

–

  

Subsidiaries

Schedule 6.02

 

–

  

Existing Liens

Schedule 6.07

 

–

  

Agreements with Affiliates

Schedule 9.01

 

–

  

Administrative Agent’s Office

EXHIBITS:

    

Exhibit A

 

–

  

Form of Assignment and Assumption

Exhibit B

 

–

  

Form of Borrowing Request

Exhibit C

 

–

  

Form of United States Tax Compliance Certificate

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 17, 2016 (this “Agreement”), and as amended
as of April 25, 2017, among NASDAQ, INC., a Delaware corporation (the
“Borrower”), the LENDERS party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent.

The Borrower has requested that the Lenders extend credit in the form of
(i) U.S. Term Loans on the Closing Date in an aggregate principal amount of
$400,000,000 and (ii) Swedish Term Loans on the Closing Date in an aggregate
principal amount of the Currency Equivalent of $0. In addition, the Borrower may
request that the Lenders or prospective Additional Lenders agree to provide
Incremental Term Loans pursuant to Section 2.18 from time to time after the
Closing Date in an aggregate amount not to exceed $200,000,000.

The Lenders are willing to extend such credit to the Borrower, on the terms and
subject to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base Rate.

“ABR Gross-Up Amount” means, with respect to any Non-ABR Lender’s ABR Loan for
any day on which such ABR Loan is outstanding, the lesser of:

(a) the actual amount (as determined in good faith by the applicable Non-ABR
Lender and set forth in a reasonably detailed certificate delivered to the
Borrower) by which (i) such Non-ABR Lender’s cost of funding such Non-ABR
Lender’s ABR Loan for such day exceeded (ii) the Base Rate for such day minus
1.00% per annum; and

(b) the amount by which (i) the Eurocurrency Rate for an interest period of one
day commencing on such date (or, if such day is not a Business Day, the
preceding Business Day) exceeded (ii) the Base Rate for such day minus 1.00% per
annum.

“Acquisition” means any acquisition by the Borrower or a Subsidiary (and
including any investments by the Borrower or any Subsidiary in any other
Subsidiary for purposes of financing such acquisition) of (i) a majority of the
outstanding Equity Interests in, or all or substantially all the assets of, or
the assets constituting a division or line of business of, a Person or (ii) any
asset of another Person constituting a business unit of such other Person.

“Additional Lenders” has the meaning assigned to such term in Section 2.18(b).

 

2



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder, and its successors in such capacity as provided
in Article VIII.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 9.01.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Agreement Currency” has the meaning assigned to such term by Section 9.16.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of April 25,
2017, by and among the Borrower, the Administrative Agent and the Amendment
No. 1 Consenting Lenders.

“Amendment No. 1 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 (as
amended), the UK Bribery Act 2010, and other anti-corruption or anti-bribery
laws and regulations applicable to the Borrower or its Subsidiaries from time to
time.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing

Level

  

Debt Rating

(S&P/Moody’s)

   Eurocurrency Loans   ABR Loans 1    ³ A- / A3    1.125%   0.125% 2    BBB+ /
Baa1    1.250%   0.250% 3    BBB / Baa2    1.500%   0.500% 4    BBB- / Baa3   
1.750%   0.750% 5    < BBB- / Baa3    2.000%   1.000%

Initially, the Applicable Rate shall be determined based upon Pricing Level 3.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change and, in the case of a downgrade, during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

3



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan
Chase Bank, N.A., Mizuho Bank (USA), Nordea Bank Finland Plc, New York Branch,
Investment Banking, Skandinaviska Enskilda Banken AB (publ.) and Wells Fargo
Securities, LLC, each in its capacity as a joint lead arranger for the
Facilities.

“Asset Sale” has the meaning assigned to such term in Section 6.05.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus  1⁄2 of 1%, (b) the Eurocurrency Rate
for Dollars (after giving effect to the minimum rate set forth therein) plus 1%
and (c) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate.” The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means the board of directors of the Borrower or, other than
for purposes of the definitions of Change of Control and Continuing Directors,
any duly authorized committee thereof.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 5.01.

 

4



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which, if in writing, shall be in the form of
Exhibit B or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Broker-Dealer Subsidiary” means any Subsidiary that is registered as a
broker-dealer pursuant to Section 15 of the Exchange Act (as in effect from time
to time) or that is regulated as a broker-dealer or underwriter under any
foreign securities law.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws, rules,
regulations, ordinances, codes or administrative or judicial authorities of, or
in fact are closed in, (a) New York City, (b) Stockholm, Sweden (solely with
respect to notices of borrowing under Section 2.03) or (c) the state in the
United States where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Swedish Kronor, means any such day on which dealings in deposits
in Swedish Kronor are conducted by and between banks in the London or other
applicable offshore interbank market for Swedish Kronor; and

(c) if such day relates to any fundings, disbursements, settlements and payments
in a Swedish Kronor in respect of a Eurocurrency Loan denominated in Swedish
Kronor, or any other dealings in Swedish Kronor to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in Stockholm, Sweden.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. It
is understood that with respect to the accounting for leases as either operating
leases or capital leases and the impact of such accounting on the definitions
and covenants herein, GAAP as in effect on the Closing Date shall be applied.

 

5



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated, at the time of acquisition thereof,
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that, at the time of acquisition thereof, have the
highest rating obtainable from either Moody’s or S&P, and the portfolios of
which are limited solely to investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition; and

(e) such other investments as may be agreed to from time to time between the
Borrower and the Administrative Agent.

“Change in Control” means:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d–3
and 13d–5 under the Exchange Act), directly or indirectly, of Equity Interests
in the Borrower representing either (x) more than 35% of the aggregate ordinary
voting power (it being understood that to the extent that Equity Interests in
the Borrower held by any such person or group are disregarded for ordinary
voting purposes pursuant to the terms of the Borrower’s Organizational
Documents, such Equity Interests shall not be included for purposes of
determining whether the threshold set forth in this subclause (x) has been met)
or (y) more than 50% of the aggregate equity value represented by the issued and
outstanding Equity Interests in the Borrower, or

(b) the occupation of a majority of the seats (other than vacant seats) on the
Board of Directors of the Borrower by Persons who are not Continuing Directors;
or

 

6



--------------------------------------------------------------------------------

(c) the occurrence of a “Change in Control” (or similar event, however
denominated), as defined in any indenture or agreement in respect of Material
Indebtedness of the Borrower or any Subsidiary.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement. It is understood and agreed that (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines and directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 9.13.

“Class,” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are U.S. Term Loans, Swedish
Term Loans or Incremental Term Loans, (b) when used in reference to any
Commitment, refers to whether such Commitment is a U.S. Term Loan Commitment,
Swedish Term Loan Commitment or Incremental Term Loan Commitment, and (c) when
used in reference to any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class.

“Clearing House” means each Subsidiary of the Borrower that reconciles, settles,
adjusts and clears contracts on an exchange of the Borrower or any of its
Subsidiaries or any other exchange in respect of which the Borrower or any of
its Subsidiaries has equivalent authority, as the case may be, subject, as
applicable, to the rules of any exchange which is qualified to clear trades
through such Clearing House.

“Clearing Member” means a firm qualified to clear trades through any Clearing
House.

“Clearing Operations” means the business relating to clearing, depository and
settlement operations conducted by any Subsidiary.

“CLO” has the meaning assigned to such term in Section 9.04(b).

“Closing Date” means the first Business Day on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is the date hereof.

“Closing Fee” has the meaning assigned to such term in Section 2.10(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means with respect to any Lender, such Lender’s Term Loan
Commitment.

 

7



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP,
(ii) any interest accrued during such period in respect of Indebtedness of the
Borrower or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP and (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(ii) below that were amortized or accrued
in a previous period, minus (b) the sum of (i) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of financing costs paid in a previous period, (ii) to the extent
included in such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period, and (iii) any break funding payment made pursuant to
Section 2.14.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
non-cash charges for such period, (v) non-recurring charges or extraordinary
losses, infrequent or unusual charges (subject to clause (e)(ii)(B) of Item 10
of Regulation S-K under the Securities Act of 1933) incurred during such period,
including, without limitation, with respect to restructurings, headcount
reductions or other similar actions, including severance charges in respect of
employee terminations, in ancosts, expenses or amounts paid in connection with
litigation, investigations, fines, settlements and judgments, in an aggregate
amount pursuant to this clause (v) not to exceed the greater of
(1) $40,000,00060,000,000 and (2) four five percent (4.05.0%) of Consolidated
EBITDA for such period (calculated without giving effect to this clause (v)),
(vi) non-cash expenses resulting from the grant of stock options, restricted
stock units, performance stock units or other equity-related incentives or
benefits to any director, officer or employee of the Borrower or any Subsidiary
pursuant to a written plan or agreement approved by the Board of Directors of
the Borrower, (vii) non-cash charges attributable to impairment of goodwill or
other intangible assets or impairment of long-lived assets, (viii) the aggregate
amount of all deferred financing fees and expenses incurred during such period
in connection with the Transactions, all non-recurring fees and expenses
(excluding interest charges) paid during such period in connection with the
Transactions (including, without limitation, fees and expenses incurred in
connection with the issuance or extinguishment of debt incurred in connection
with the Transactions) and related fees and expenses paid to advisors (but
excluding integration and restructuring charges incurred or paid in connection
with the Transactions), (ix) integration and restructuring expenses and charges
incurred during such period in connection with Acquisitions in an aggregate
amount not to exceed since July 1, 2014, the greater of (1) $100,000,000 and
(2) ten percent (10.0%) of Consolidated EBITDA for such period (calculated
without giving effect to this clause (ix)), set forth in reasonable detail and
certified by a Financial Officer of the Borrower, and (x) any costs, fees and
expenses incurred in connection with any actual or proposed Acquisition, merger,
joint venture, issuance of Equity Interests or Equity Equivalents, issuance or
prepayments of Indebtedness, disposition or investment not prohibited hereby, in
each case whether or not consummated, and (xi) expenses and charges incurred
during such period in connection with natural disasters, catastrophes and other
force majeure events, and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, the sum of (i) any cash
disbursements during such period that relate to non-cash charges or losses

 

8



--------------------------------------------------------------------------------

added to Consolidated Net Income pursuant to clause (a)(iv) or (a)(vi) of this
definition in any prior period, (ii) any extraordinarynon-recurring gains for
such period resulting from natural disasters, catastrophes and other force
majeure events (including as a result of the receipt of casualty insurance
proceeds), (iii) any non-cash gains for such period, (iv) any income relating to
defined benefits pension or post-retirement benefit plans and (v) all gains
during such period resulting from the sale or disposition of any asset of the
Borrower or any Subsidiary outside the ordinary course of business, all
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the net
income (or loss) of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income is not at the time permitted by operation of the terms of its
Organizational Documents or any agreement or instrument (other than a Loan
Document) or any Requirement of Law applicable to such Subsidiary (provided that
there shall not be excluded from Consolidated Net Income such part of net income
that is used or designated as being available to satisfy regulatory capital or
liquidity requirements imposed on any Subsidiary of the Borrower by any
Governmental Authority or pursuant to any Requirement of Law), and (b) the net
income (or loss) of any other Person that is not a Subsidiary of the Borrower
(or is accounted for by the Borrower by the equity method of accounting), except
to the extent of the amount of cash dividends or other cash distributions
actually paid to the Borrower or any Subsidiary (except to the extent the income
(or loss) of such Subsidiary would be excluded from Consolidated Net Income
pursuant to clause (a) of this proviso) during such period.

“Continuing Director” means (a) any member of the Board of Directors of the
Borrower who was a member of the Board of Directors of the Borrower on the date
of this Agreement and (b) any individual who becomes a member of the Board of
Directors of the Borrower after the date of this Agreement if such individual
was appointed, elected, nominated or approved for election to the Board of
Directors of the Borrower with the affirmative vote of at least a majority of
the directors then still in office.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Cost of Funds Rate” means, as of any day, the rate of interest determined by
the Administrative Agent to be representative of its or the applicable Lenders’
cost of funds, as applicable, to extend or maintain credit under this Agreement
on such day.

“Currency Equivalent” means, at any time, with respect to any amount denominated
in Dollars, the equivalent amount thereof in Swedish Kronor as determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Swedish Kronor
with Dollars.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall

 

9



--------------------------------------------------------------------------------

apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest); (b) if there is a split in Debt
Ratings of more than one level, then the Pricing Level of the Debt Rating that
is one level higher than the Pricing Level of the lower Debt Rating shall apply;
(c) if the Borrower has only one Debt Rating, the Pricing Level that is one
level lower than that of such Debt Rating shall apply; and (d) if the Borrower
does not have any Debt Rating, Pricing Level 5 shall apply.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default,” as determined by the Administrative Agent.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of comprehensive Sanctions.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Equity Interests” means Equity Interests that (a) mature or are
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Equity
Interests that do not constitute Disqualified Equity Interests), in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation, on a fixed date or otherwise, prior to the date that is 91 days
after the Maturity Date (other than upon payment in full of the Obligations or
upon a “change in control”; provided that any payment required pursuant to a
“change in control” is contractually subordinated in right of payment to the
Obligations on terms reasonably satisfactory to the Administrative Agent and
such requirement is not applicable in more circumstances than pursuant to the
change of control provisions in the Senior Notes Indentures as of the date
hereof), or (b) are convertible or exchangeable, automatically or at the option
of any holder thereof, into any Indebtedness, Equity Interests or other assets
other than Qualified Equity Interests.

“Documentation Agents” means TD Bank, N.A. and HSBC Bank USA, N.A., each in its
capacity as a documentation agent for the Facilities.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Swedish Kronor, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with Swedish Kronor.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

10



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources, or the generation, management, Release or
threatened Release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of medical monitoring, costs of
environmental remediation or restoration, administrative oversight costs,
consultants’ fees, fines, penalties or indemnities), of the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Equivalents” means all securities convertible into or exchangeable for
Equity Interests, and all warrants, options or other rights to purchase or
subscribe for any Equity Interests, whether or not presently convertible,
exchangeable or exercisable.

“Equity Interests” means shares, shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) with respect to any
Plan, a failure to satisfy the minimum funding

 

11



--------------------------------------------------------------------------------

standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) or (i) the withdrawal of the Borrower or any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” (as defined in Section 4001(a)(2)
of ERISA) or a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Loan denominated in
Dollars, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”)
or a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;

(b) for any Interest Period with respect to a Eurocurrency Loan denominated in
Swedish Kronor, the rate per annum equal to the Stockholm Interbank Offered Rate
(“STIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(Stockholm, Sweden time) on the Rate Determination Date with a term equivalent
to such Interest Period;

(c) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

 

12



--------------------------------------------------------------------------------

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further
that if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) any Taxes imposed on or measured by its net
income or overall gross income, capital, net worth or similar Taxes imposed on
it in lieu of or as an adjunct to net or overall gross income taxes (including,
for the avoidance of doubt, the Massachusetts corporate excise tax within the
meaning of Massachusetts General Laws Ch. 63, Section 39), or franchise Taxes
imposed, in each case, by a jurisdiction as a result of such recipient being
organized or resident in, maintaining a lending office in, doing business in or
having another present or former connection with, such jurisdiction (other than
any business or connection arising (or deemed to arise) from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transactions pursuant to, or enforced, any Loan Documents);
(b) any branch profits Taxes under Section 884(a) of the Code, or any similar
Taxes, imposed by any jurisdiction described in clause (a) above, (c) in the
case of a Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.17(b)), any U.S. federal withholding Tax that (i) is imposed
pursuant to any Requirement of Laws in effect at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.15(a), or (ii) is attributable to such Lender’s failure to
comply with Section 2.15(e) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Existing Revolving Credit Agreement” means that certain credit agreement, dated
as of November 24, 2014,April 25, 2017, among the Borrower, the Subsidiaries of
the Borrower party thereto from time to time as additional borrowers, the
lenders party thereto, and Bank of America, N.A., as administrative agent, a
swingline lender and issuing bank, as the same may be amended, restated,
supplemented, modified, extended, refinanced or replaced from time to time.

“Facilities” means the credit and loan facilities provided for in this
Agreement.

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more

 

13



--------------------------------------------------------------------------------

onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the date of this Agreement (or any amended
or successor version described above), any intergovernmental agreement entered
into implementing such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to intergovernmental
agreements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement; provided, further, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the fee letter, dated as of February 9, 2016, by and among
the Borrower and the Administrative Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Funded Indebtedness” means, with respect to any Person;

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding trade accounts payable and other accrued
obligations, in each case incurred in the ordinary course of business);

(d) all Funded Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Funded Indebtedness secured thereby has been assumed;

(e) all Guarantees by such Person of Funded Indebtedness of others;

(f) all Capital Lease Obligations of such Person; and

(g) all drafts drawn (to the extent unreimbursed) under any letter of credit,
letter of guaranty or bankers’ acceptance for the account of such Person.

 

14



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Funded Indebtedness” shall not include contingent post-closing purchase
price adjustments or earn-outs to which the seller in any Acquisition may become
entitled and (ii) the amount of Funded Indebtedness for which recourse is
limited either to a specified amount or to an identified asset of such Person
shall be deemed to be equal to the lesser of (x) such specified amount and
(y) the fair market value of such identified asset as determined by such Person
in good faith. For the avoidance of doubt, Qualified Equity Interests shall not
be deemed Funded Indebtedness.

“GAAP” means generally accepted accounting principles in the United States of
America; provided that the Borrower may make a one-time election to switch to
IFRS, if permitted to do so by the SEC in the Borrower’s filings with the SEC,
and following such election and the notification in writing to the
Administrative Agent by the Borrower thereof, “GAAP” shall mean IFRS. After such
election, the Borrower cannot subsequently elect to report under generally
accepted accounting principles in the United States of America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances, materials
or wastes and all hazardous or toxic substances, materials, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances, materials or wastes of any nature
regulated pursuant to any Environmental Law.

“IFRS” means the International Financial Reporting Standards issued and/or
adopted by the International Accounting Standards Board, as in effect from time
to time.

 

15



--------------------------------------------------------------------------------

“Incremental Facility Amendment” means an amendment pursuant to Section 2.18
creating Incremental Term Loan Commitments.

“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.18(b).

“Incremental Term Loan Commitments” has the meaning assigned to such term in
Section 2.18(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.18(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid by such Person
(excluding any obligations in respect of cash deposits by any Clearing Member
for margin, any default fund or otherwise in the ordinary course of business),
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable and other accrued obligations, in
each case incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others (other
than any Guarantee provided by (x) any Clearing House to Clearing Members in the
ordinary course of business for their obligations to one another or (y) to the
extent considered Indebtedness, the Borrower or any Subsidiary to any other
Person providing a clearing arrangement in connection with the fixed income
trading business of the Borrower and its Subsidiaries), (h) all Capital Lease
Obligations of such Person, (i) all obligations of such Person as an account
party in respect of letters of credit and letters of guaranty (but only to the
extent drawn and not reimbursed) and (j) all obligations of such Person in
respect of bankers’ acceptances (but only to the extent drawn and not
reimbursed). The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, (i) the term “Indebtedness” shall not
include contingent post-closing purchase price adjustments or earn-outs to which
the seller in any Acquisition may become entitled and (ii) the amount of
Indebtedness for which recourse is limited either to a specified amount or to an
identified asset of such Person shall be deemed to be equal to the lesser of
(x) such specified amount and (y) the fair market value of such identified asset
as determined by such Person in good faith. For the avoidance of doubt,
Qualified Equity Interests shall not be deemed Indebtedness and “Indebtedness”
shall not include (a) with respect to the transfer of positions and related
margin from a suspended Clearing Member to another Clearing Member or the
liquidation of any suspended or non-performing Clearing Member’s positions and
related margin, obligations of the Borrower or a Subsidiary thereof to make a
transfer in cash in respect of margin related to such suspended or
non-performing Clearing Member’s positions, and (b) with respect to any Clearing
House, any transaction with respect to which such entity is a party solely in
its capacity as a central counterparty.

 

16



--------------------------------------------------------------------------------

“Indemnified Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12.

“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Cash Interest Expense for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most-recently ended prior to such date for which
financial statements have been or were required to be delivered pursuant to
clause (a) or (b) of Section 5.01).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of such Loan and (b) with respect to any Eurocurrency Loan, the last Business
Day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurocurrency Borrowing with an Interest Period of
more than three months’ duration, each Business Day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date of such Loan.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period reasonably satisfactory to the Administrative
Agent that is twelve months or less if, at the time of the relevant Borrowing,
all Lenders participating therein agree in writing to make an interest period of
such duration available) (or, solely in the case of a Borrowing on the Closing
Date, the period from the Closing Date and ending on March 31, 2016), as the
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(c) no Interest Period for any Borrowing shall extend past the Maturity Date for
the Loans included in such Borrowing. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment (in one transaction or a series of transactions) by such Person,
whether by means of (a) the purchase or other acquisition (including pursuant to
any merger with any Person that was not a Wholly-Owned Subsidiary prior to such
merger) of any Equity Interests or Equity Equivalents in or evidences of
Indebtedness or other securities of another Person (including any option,
warrant or other right to acquire any of the foregoing), (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition.

 

17



--------------------------------------------------------------------------------

“Joint Bookrunning Managers” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A., Mizuho Bank (USA), Nordea Bank Finland
Plc, New York Branch, Investment Banking, Skandinaviska Enskilda Banken AB
(publ.) and Wells Fargo Securities, LLC, in their capacities as joint
bookrunning managers.

“Judgment Currency” has the meaning assigned to such term by Section 9.16.

“Lender Default” means (i) the refusal (which may be given verbally or in
writing) which has not been retracted or failure of any Lender to make available
its portion of any incurrence of Loans pursuant to Section 2.01, which refusal
or failure is not cured within one Business Day after the date of such refusal
or failure; (ii) the failure of any Lender to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute; or (iii) a Lender has admitted in writing that it is insolvent or such
Lender becomes subject to a Lender-Related Distress Event.

“Lender-Related Distress Event” mean, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, (a) a voluntary or involuntary case is instituted with
respect to such Distressed Person under the Bankruptcy Code of the United States
or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or other debtor relief laws of the United States or any other
applicable jurisdiction from time to time in effect and affecting the rights of
creditors generally, (b) a custodian, conservator, receiver or similar official
is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, (c) such Distressed Person is subject to a forced
liquidation, (d) such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt or (e) such Distressed Person becomes
subject of a Bail-in Action; provided that a Lender-Related Distress Event shall
not be deemed to have occurred solely by virtue of the ownership or acquisition
of any Equity Interest in any Lender or any person that directly or indirectly
controls such Lender by a Governmental Authority or an instrumentality thereof.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04 or pursuant to an
Incremental Facility Amendment, other thanunless and until (a) any such Person
that ceases to be a party hereto pursuant to Section 9.04.9.04 or (b) the
Commitments, if any, held by such Person have been terminated and the
Obligations (other than contingent Obligations with respect to which no claim
has been made), if any, owing to such Person have been paid in full.

“Leverage Ratio” means as of any date, the ratio of (a) Total Indebtedness as of
such date minus the lesser of (i) cash and cash equivalents (determined in
accordance with GAAP) of the Borrower and the Subsidiaries, other than cash and
cash equivalents not readily available for use by the Borrower in its discretion
(including customer-segregated cash and cash equivalents and cash and cash
equivalents required by applicable law or regulatory requirement to be
maintained as such by the Borrower or any Subsidiary), and (ii) $150,000,000, to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on such date (or, if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter of the Borrower most
recently ended prior to such date for which financial statements have been
delivered pursuant to Section 5.01).

 

18



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, any Incremental Facility Amendment and,
solely for purposes of clause (e) of Article VII, the Fee Letter.

“Loans” means the Term Loans.

“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its material obligations under any Loan Document or (c) the rights of or
remedies available to the Lenders under the Loan Documents, taken as a whole.

“Material Indebtedness” means Indebtedness (other than any Obligations), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Material Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Material Subsidiary
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Material Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Subsidiary” means, at any date of determination, each of the
Borrower’s Subsidiaries (i) which the Borrower has elected to treat as a
Material Subsidiary or (ii)(a) whose total assets (on a consolidated basis with
its subsidiaries) at the last day of the relevant fiscal year (individually or
in the aggregate) were greater than 10.0% of the consolidated total assets of
the Borrower and the Subsidiaries at such date or (b) whose operating income
(calculated in a manner consistent with the public filings of the Borrower) for
the most recently ended fiscal year for which financial statements have been
delivered pursuant to Section 5.01(a) (individually or in the aggregate) are
greater than 10.0% of the consolidated operating income of the Borrower and the
Subsidiaries for such fiscal year; provided that at no time shall the total
consolidated assets or operating income of all Subsidiaries that are not
Material Subsidiaries in reliance on clause (ii) above exceed, at such time,
10.0% of the consolidated total assets or 10.0% of the operating income,
respectively, of the Borrower and its Subsidiaries and if either such aggregate
threshold is exceeded then the Borrower shall designate a sufficient number of
Subsidiaries which would not constitute Material Subsidiaries under clause
(ii) above as Material Subsidiaries such that neither such aggregate threshold
is exceeded. For the avoidance of doubt, for purposes of determining whether any
Subsidiary is a Material Subsidiary for purposes of clauses (f), (g), (h), (i),
(j) or (k) of Article VII (any such determination that any Subsidiary does not
constitute a Material Subsidiary for such purposes, a “Specified Exception”),
all Subsidiaries as to which the Borrower

 

19



--------------------------------------------------------------------------------

has previously relied on a Specified Exception shall be aggregated (based on the
calculation of the amounts set forth in clause (ii) of the preceding sentence as
of the time such Specified Exception was relied on with respect to each such
Subsidiary) for purposes of determining whether a Subsidiary is a Material
Subsidiary for purposes of such Specified Exception (e.g., if on March 1, 2016,
a Subsidiary which accounted for 6.0% of the Borrower’s consolidated assets as
of December 31, 2015 and 6.0% of the Borrower’s operating income for the year
ended December 31, 2015 becomes subject to a proceeding described in clause
(h) of Article VII, then for purposes of determining whether a second Subsidiary
is a “Material Subsidiary” for purposes of Article VII on March 1, 2015, if such
second Subsidiary accounted for 4% of the Borrower’s consolidated assets as of
December 31, 2015 and 4% of the Borrower’s operating income for the year ended
December 31, 2015, such second Subsidiary would not be a “Material Subsidiary”
for purposes of Article VII but if such second Subsidiary accounted for 4.5% of
the Borrower’s consolidated assets as of December 31, 2015 and/or 4.5% of the
Borrower’s operating income for the year ended December 31, 2015, then such
second Subsidiary would constitute a “Material Subsidiary” for purposes of
Article VII).

“Maturity Date” means November 25, 2019.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the Borrower or any ERISA Affiliate is making or accruing an
obligation to make contributions, or has within any of the preceding six Plan
years made or accrued an obligation to make contributions.

“Non-ABR Lender” means any Lender that does not extend credit based on a U.S.
“prime rate” or Federal Funds Rate in the ordinary course of its business.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans under the
Creditthis Agreement paid equally and ratably, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, in each case, free and clear and without deduction for any
Indemnified Taxes or Other Taxes,, and (ii) all other monetary obligations of
the Borrower to the Administrative Agent or any of the Lenders under the
Creditthis Agreement and each of the other Loan Documents, paid equally and
ratably, including obligations to pay fees (including participation and
commitment fees), expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), and (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to the
Creditthis Agreement and each of the other Loan Documents.

 

20



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, property or similar Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, excluding any such Tax imposed as a result of an
assignment (other than an assignment made at the request of the Borrower
pursuant to Section 2.17(b)) by a Lender (an “Assignment Tax”), if such
Assignment Tax is imposed as a result of the assignor or assignee being
organized in or having its principal office or applicable lending office in the
taxing jurisdiction, or as a result of any other present or former connection
between the assignor or assignee and the taxing jurisdiction, other than any
connection arising from having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in
Swedish Kronor, the rate of interest per annum at which overnight deposits in
Swedish Kronor, in an amount approximately equal to the amount with respect to
which such rate is being determined, would be offered for such day by a branch
or Affiliate of Bank of America in the applicable offshore interbank market for
Swedish Kronor to major banks in such interbank market; provided that, if the
Overnight Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in compliance with Section 5.04good
faith by appropriate proceedings;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04good faith by appropriate
proceedings;

 

21



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, pension liabilities, unemployment insurance and
other social security laws or regulations or other insurance-related obligations
(including, without limitation, pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens deemed to exist in connection with Permitted Investments in repurchase
agreements;

(h) Liens arising in connection with ordinary course non-speculative hedging
arrangements and bankers’ Liens granted in the ordinary course of business
relating to the operation of bank accounts maintained by the Borrower or its
Subsidiaries or as part of letter of credit transactions and Liens granted in
customary escrow arrangements on sales and acquisitions not prohibited by this
Agreement;

(i) any netting or setoff arrangement entered into by the Borrower or any of its
Subsidiaries in the ordinary course of its banking arrangements or in connection
with the cash pooling activities of the Borrower and its Subsidiaries entered
into in the ordinary course of business;

(j) customary Liens over goods, inventory or documents of title where the
shipment or storage price is financed by a documentary credit;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(l) Liens constituting contractual rights of setoff under agreements with
customers, in each case, entered into in the ordinary course of business; and

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

22



--------------------------------------------------------------------------------

“Permitted Investments” means investments that comply with the Borrower’s
Investment Policy as disclosed to the Administrative Agent on the Closing Date,
as such Investment Policy may be modified from time to time by the Borrower;
provided that the Borrower’s Investment Policy shall not be modified in any
manner that would or would reasonably be expected to materially and adversely
affect the interests or remedies of the Administrative Agent or the Lenders
without the prior written consent of the Administrative Agent.

“Person” means any natural person or entity, including any corporation, limited
liability company, trust, joint venture, association, company, partnership or
Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 5.01.

“Pricing Level” means the relevant level listed under the column “Pricing Level”
in the grid in the definition of “Applicable Rate”.

“Pro Forma Basis” means, with respect to the calculation of the Leverage Ratio,
that such calculation shall give pro forma effect to all Restricted Payments,
creation or incurrence of Liens or Acquisitions, all issuances, incurrences or
assumptions and all repayments of Indebtedness (with any such Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) and all sales, transfers or other dispositions of any material assets
outside the ordinary course of business that have occurred since the beginning
of the four consecutive fiscal quarter period of the Borrower most-recently
ended on or prior to such date for which financial statements have been or were
required to be delivered pursuant to paragraph (a) or (b) of Section 5.01 as if
they occurred on the first day of such four consecutive fiscal quarter period
(including cost savings resulting from headcount reductions, facility closings
or similar restructurings to the extent such cost savings (a) would be permitted
to be reflected in pro forma financial information complying with the
requirements of GAAP and Article XI of Regulation S-X under the Securities Act
of 1933, as amended, as interpreted by the Staff of the SEC, and as certified by
a Financial Officer or (b) have been realized or for which the steps necessary
for realization have been taken, and as certified by a Financial Officer).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Lender” has the meaning set forth in Section 5.01.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Rate Determination Date” means, with respect to any Interest Period, the date
that is two (2) Business Days prior to the commencement of such Interest Period
(or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined

 

23



--------------------------------------------------------------------------------

by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulated Subsidiary” means (i) any Broker-Dealer Subsidiary, (ii) any
Subsidiary regulated as an insurance company or clearinghouse, and (iii) any
Subsidiary whose dividends may be restricted, other activities undertaken by
such Subsidiary may be limited or other regulatory actions with respect to such
Subsidiary may be taken, in each case by applicable Governmental Authorities in
the event that such Subsidiary does not maintain capital at the level required
by applicable Governmental Authorities.

“Related Indemnified Person” has the meaning assigned to such term in
Section 9.03(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

“Required Lenders” means, at any time, Lenders having outstanding Term Loans
representing more than 50% of the outstanding Term Loans at such time.

“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, official guidance, injunction or
determination of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” means (a) the chief executive officer, president,
executive vice president, chief financial officer, treasurer or assistant
treasurer or other similar officer or Person performing similar functions of the
Borrower, (b) as to any document delivered on the Closing Date (or, in
connection with the closing of any amendment, amendment and restatement,
supplement or other modification pursuant to which a certificate of a secretary
or assistant secretary is required to be delivered), any secretary or assistant
secretary of the Borrower, (c) solely for purposes of notices given under
Article II, any other officer or employee of the Borrower expressly designated
as a “Responsible Officer” for purposes of the Loan Documents by any other
Responsible Officer in a written notice to the Administrative Agent and (d) any
other officer or employee of the Borrower designated as a “Responsible Officer”
for purposes of the Loan Documents in or pursuant to a written agreement between
the Borrower and the Administrative Agent in connection with the Loan Documents.
Any document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

24



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower, (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower, (c) any option, warrant or other right to acquire any
such Equity Interests in the Borrower, or (d) any other payment on account of
any return of capital to the Borrower’s stockholders (or the equivalent
thereof), in each case, other than through the issuance of Qualified Equity
Interests. For the avoidance of doubt, (i) payments with respect to Indebtedness
convertible into Equity Interests shall not be deemed to be Restricted Payments
and (ii) the issuance of any common stock of the Borrower as grants or awards of
restricted stock units or performance stock units in accordance with stock
option or stock ownership plans, employment agreements, incentive plans or other
benefit plans approved by the Borrower’s Board of Directors for management,
directors, former directors, employees and former employees of the Borrower and
the Subsidiaries do not constitute Restricted Payments.

“Revaluation Date” means each of the following: (i) each date of a Borrowing of
a Eurocurrency Loan denominated in Swedish Kronor, (ii) each date of a
continuation of a Eurocurrency Loan denominated in Swedish Kronor pursuant to
Section 2.03 and (iii) such additional dates as the Administrative Agent shall
reasonably determine or the Required Lenders shall reasonably require.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Swedish Kronor, same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in Swedish Kronor.

“Sanction(s)” means any sanction administered or enforced by the United States
federal government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury and, solely with
respect to the definition of “Designated Jurisdiction,”the government of Canada
(including Canadian Economic Sanctions and Export Control Laws), the Swedish
Financial Supervisory Authority and European Economic Area.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Senior Notes” means any senior unsecured notes of the Borrower issued under any
Senior Notes Indenture.

“Senior Notes Indenture” means the (i) Indenture, dated as of January 15, 2010,
between the Borrower and the trustee party thereto, as supplemented by the First
Supplemental Indenture, dated as of January 15, 2010 and the Second Supplemental
Indenture, dated as of December 21, 2010 and (ii) the Indenture, dated as of
June 7, 2013, between the Borrower and the trustee party thereto, as
supplemented by the First Supplemental Indenture, dated as of June 7, 2013, the
Second Supplemental Indenture, dated as of May 29, 2014, the Third Supplemental
Indenture, dated as of May 20, 2016 and the Fourth Supplemental Indenture, dated
as of June 7, 2016, in each case, as may be amended, amended and restated,
supplemented or otherwise modified from time to time.

 

25



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“SPV” has the meaning assigned to such term in Section 9.04(e).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future,
spot currency purchase, hedging or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swedish Kronor” means the lawful currency of the Kingdom of Sweden.

“Swedish Term Loan” means a Loan made pursuant to Section 2.01(b).

“Swedish Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Swedish Term Loan hereunder
pursuant to Section 2.01(b), expressed as an amount representing the maximum
principal amount of the Swedish Term Loans to be made by such Lender pursuant to
Section 2.01(b), as such commitment may be reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Swedish Term Loan Commitment is set forth on
Schedule 2.01. The initial aggregate amount of the Lenders’ Swedish Term Loan
Commitments is the Currency Equivalent of $0.

 

26



--------------------------------------------------------------------------------

“Swedish Term Loan Lender” means a Lender with an outstanding Swedish Term Loan.

“Syndication Agents” means JPMorgan Chase Bank, N.A., Mizuho Bank (USA), Nordea
Bank Finland Plc, New York Branch, Investment Banking, Skandinaviska Enskilda
Banken AB (publ) and Wells Fargo Bank, National Association, each in its
capacity as a syndication agent for the Facilities.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
withholdings or similar charges or deductions now or hereafter imposed, levied,
collected or withheld by any Governmental Authority, and any interest, penalties
or additions to tax related thereto.

“Term Loans” means the U.S. Term Loans and the Swedish Term Loans.

“Term Loan Commitment” means the U.S. Term Loan Commitment and the Swedish Term
Loan Commitment.

“Term Loan Lenders” means the U.S. Term Loan Lenders and the Swedish Term Loan
Lenders.

“Total Indebtedness” means, without duplication, as of any date, the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries included
as a liability on the balance sheet of the Borrower and its Subsidiaries,
determined on a consolidated basis, plus any guarantee of indebtedness of any
third party; provided that the term “Indebtedness” shall not include any of the
following or any guarantees thereof (i) contingent obligations of the Borrower
or any Subsidiary as an account party or applicant in respect of any letter of
credit or letter of guaranty unless such letter of credit or letter of guaranty
supports an obligation that constitutes Indebtedness, (ii) any unfunded
commitment or (iii) any Indebtedness or Guarantees permitted by
Section 6.01(viii), (ix) or (xii) and outstanding in reliance of any such
Section.

“Transaction Costs” means all fees, costs and expense incurred or payable by the
Borrower or any Subsidiary in connection with the Transactions.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of the Loan Documents to which it is to be a party and (b) the payment of the
Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.

“UK ESOP Program” means any program in which any Subsidiary acts as an
intermediary in the UK for customers’ exercise of employee stock option programs
and/or equivalent incentive schemes that the customers have for its employees.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA over the current value of that Plan’s assets,
determined in accordance with the assumptions used for funding the Plan pursuant
to Section 412 of the Code for the applicable plan year.

 

27



--------------------------------------------------------------------------------

“U.S. Term Loan” means a Loan made pursuant to Section 2.01(a).

“U.S. Term Loan Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a U.S. Term Loan hereunder pursuant to
Section 2.01(a), expressed as an amount representing the maximum principal
amount of the U.S. Term Loans to be made by such Lender pursuant to
Section 2.01(a), as such commitment may be reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s U.S. Term Loan Commitment is set forth on
Schedule 2.01. The initial aggregate amount of the Lenders’ Term Loan
Commitments is $400,000,000.

“U.S. Term Loan Lender” means a Lender with an outstanding U.S. Term Loan and/or
a U.S. Term Loan Commitment.

“Wholly-Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) shares issued to foreign nationals to the extent required by
applicable law) are, as of such date, owned, controlled or held by such Person
or one or more Wholly-Owned Subsidiaries of such Person or by such Person and
one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S. Term
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency U.S. Term Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “U.S. Term Loan Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency U.S. Term
Loan Borrowing”).

SECTION 1.03 Terms Generally; Times of Day. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless otherwise indicated or the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its

 

28



--------------------------------------------------------------------------------

entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including.” Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP (including any
election by the Borrower to operate under IFRS) or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change or election shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

SECTION 1.05 Pro Forma Calculations. For purposes of any determination of the
Interest Coverage Ratio or Leverage Ratio pursuant to Section 2.18 or any
covenant set forth in Article VI: for any period during which any Acquisition or
any sale, transfer or other disposition of any material assets outside the
ordinary course of business occurs (or has occurred since the last day of such
period), the calculation of the Leverage Ratio with respect to such period for
such purpose shall be made on a Pro Forma Basis.

SECTION 1.06 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Swedish
Term Loans denominated in Swedish Kronor. Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between Dollars and Swedish Kronor until the next Revaluation Date
to occur. Except for purposes of financial statements delivered by the Borrower
hereunder or calculating financial ratios hereunder or except as otherwise
provided herein, the applicable amount of Swedish Kronor for purposes of the
Loan Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent; provided that, for purposes of determining compliance with
any Dollar-denominated restriction on (x) the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a currency
other than Dollars shall be calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness is incurred, in the case of term
debt, or first committed, in the case of revolving credit date; provided that,
if indebtedness is incurred to extend, replace, refund, refinance, renew or
defease other Indebtedness denominated in a currency other than Dollars, and
such extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency

 

29



--------------------------------------------------------------------------------

exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such Dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased; and (y) the making of any investment, the Dollar-equivalent amount of
any investment denominated in a currency other than Dollars shall be calculated
based on the relevant currency exchange rate in effect on the date such
investment was made.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or
Eurocurrency Loan is denominated in Swedish Kronor, such amount shall be the
Currency Equivalent of such Dollar amount (rounded to the nearest unit of
Swedish Kronor, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent.

SECTION 1.07 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) If applicable, each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent (after
consultation with the Borrower) may from time to time specify to be appropriate
to reflect the adoption of the Euro by any member state of the European Union
and any relevant market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may (after consultation with
the Borrower) from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each U.S. Term Loan Lender severally agrees to make to the Borrower a single
loan denominated in Dollars equal to such U.S. Term Loan Lender’s U.S. Term Loan
Commitment on the Closing Date and (b) each Swedish Term Loan Lender severally
agrees to make to the Borrower a single loan denominated in Swedish Kronor equal
to such Swedish Term Loan Lender’s Swedish

 

30



--------------------------------------------------------------------------------

Term Loan Commitment on the Closing Date. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed. Term Loans denominated
in Dollars may be ABR Loans or Eurocurrency Loans, as further provided herein
and Term Loans denominated in Swedish Kronor must be Eurocurrency Loans, as
further provided herein.

SECTION 2.02 Funding of Loans. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several, and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

SECTION 2.03 Requests for Borrowings.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
(i) 12:00 noon, New York City time, three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Loans
denominated in Dollars or any conversion of ABR Loans to Eurocurrency Loans,
(ii) 12:00 noon, New York City time, four (4) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Loans
denominated in Swedish Kronor, and (iii) 11:00 a.m., New York City time, on the
requested date of any Borrowing of ABR Loans; provided, however, that if the
Borrower wishes to request Eurocurrency Loans (other than Eurocurrency Loans, if
any, made on the Closing Date) having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.03(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Request, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurocurrency Loans shall be in an amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Each Borrowing of or
conversion to ABR Loans shall be in a principal amount of $2,500,000500,000 or a
whole multiple of $500,000100,000 in excess thereof. Each Borrowing Request
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing of Term Loans, a conversion of Term Loans from one Type
to the other, or a continuation of Eurocurrency Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the currency in which the Loans to be borrowed are to be
denominated, (v) the Type of Loans to be borrowed or to which existing Term
Loans are to be converted and (vi) if applicable, the duration of the Interest
Period

 

31



--------------------------------------------------------------------------------

with respect thereto. If the Borrower fails to specify a Type of Loan in a
Borrowing Request or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans shall be made as, or converted to,
ABR Loans (unless the Loan being made or continued is denominated in Swedish
Kronor, in which case it shall be made or continued as a Eurocurrency Loan with
an Interest Period of one month). Any such automatic conversion to ABR Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Loans in any such
Borrowing Request, but fails to specify an Interest Period (or fails to give a
timely notice requesting a continuation of Eurocurrency Loans denominated in
Swedish Kronor), it will be deemed to have specified an Interest Period of one
(1) month.

(b) Following receipt of a Borrowing Request, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its pro rata share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each applicable Lender of the details of any automatic conversion to ABR Loans
or continuation of Loans denominated in Swedish Kronor described in
Section 2.03(a). In the case of each Borrowing, each applicable Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for Dollars or Swedish Kronor, as the
case may be, not later than 1:00 p.m., New York City time, on the Business Day
specified in the applicable Borrowing Request. Upon satisfaction of the
conditions set forth in Section 4.02 (and, with respect to Loans, if any, made
on the Closing Date, the conditions set forth in Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with such
amount in immediately available funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Loan.
During the existence of an Event of Default, the Required Lenders may require
that no Loans may be converted to or continued as Eurocurrency Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Loans
upon determination of such interest rate. The determination of the Eurocurrency
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that ABR Loans are outstanding, the Administrative Agent
shall notify the Borrower and the applicable Lenders of any change in the
Administrative Agent’s primebase rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect at one time unless
otherwise agreed between the Borrower and the Administrative Agent.

(f) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender

 

32



--------------------------------------------------------------------------------

has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.03(f) shall be conclusive in the absence of manifest error. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing and the Administrative Agent shall promptly
remit to Borrower any amounts previously paid by Borrower in respect of such
Borrowing under this Section 2.03. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 Termination of Commitments. Unless previously terminated, the Term
Loan Commitments shall terminate at 5:00 p.m., New York City time, on the
Closing Date.

SECTION 2.07 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.08.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent, acting for this purpose as ana non-fiduciary agent
of the Borrower, shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the currency, Class and Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

33



--------------------------------------------------------------------------------

(d) Absent manifest error, the entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans and pay interest thereon in accordance with the terms of this
Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to such payee and its registered
assigns.

SECTION 2.08 Amortization of Term Loans.

(a) The Borrower shall repay Term Loans of each Class in the currency in which
such Term Loans are denominated on each of the dates set forth below, in an
amount, expressed as a percentage of the aggregate original principal amount of
all Term Loans of such Class made on or prior to such date and prior to the
applicable payment date, set forth opposite each of the dates below:

 

Date

   Amount  

March 31, 2018

     2.50 % 

June 30, 2018

     2.50 % 

September 30, 2018

     2.50 % 

December 31, 2018

     2.50 % 

March 31, 2019

     2.50 % 

June 30, 2019

     2.50 % 

September 30, 2019

     2.50 % 

Maturity Date

     82.50 % 

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Maturity Date.

(c) Any prepayment of a Term Loan of any Class shall be applied, in the case of
prepayments made pursuant to Section 2.09, to the remaining amortization
payments for such Class set forth in paragraph (a) above at the direction of the
Borrower.

SECTION 2.09 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

 

34



--------------------------------------------------------------------------------

(b) In connection with any optional prepayment pursuant to Section 2.09(a), the
Borrower shall notify the Administrative Agent by telephone (confirmed by any
approved form of electronic communication or otherwise in writing) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing
denominated in Dollars, not later than 12:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of a
Eurocurrency Borrowing denominated in Swedish Kronor, not later than 12:00 p.m.,
New York City time, four Business Days before the date of prepayment or (iii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 p.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the Class of Loans
to be prepaid and the principal amount of each Borrowing or Borrowings or
portion thereof to be prepaid; provided that a notice of optional prepayment may
state that such notice is conditional upon the occurrence of an event specified
therein, in which case such notice of prepayment may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to 12:00 noon New York City
time, on the specified date) if such condition is not satisfied; provided,
further, that each such notice must be in a form reasonably acceptable to the
Administrative Agent. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.03(a), except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied as
directed by the Borrower; provided that during the continuance of an Event of
Default, each prepayment shall be applied pro rata among each Class of Loans.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.11, except in the case of partial prepayment of ABR Loans, which
interest shall be payable on the next scheduled interest payment date.

SECTION 2.10 Fees.

(a) The Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement on the Closing Date, as fee compensation for the funding of such
Lender’s Term Loan, an upfront fee (the “Closing Fee”) in amounts referred to in
the Fee Letter on the Closing Date. Such Closing Fee will be in all respects
fully earned, due and payable on the Closing Date and are non-refundable and
non-creditable.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds in Dollars, to the Administrative Agent for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances, absent manifest
error.

SECTION 2.11 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Base Rate
for Borrowings of such Class plus the Applicable Rate. In addition, if at any
time any Loans are maintained as ABR Loans, the Borrower agrees that within 10
Business Days after receiving any request from any Non-ABR Lender (but not more
frequently than quarterly for any Lender), the Borrower will pay such Non-ABR
Lender the ABR Gross-Up Amount with respect to the ABR Loans of such Non-ABR
Lender.

 

35



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
applicable Eurocurrency Rate for Borrowings of such Class for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, (i) if any amount (other than principal of
any Loan) payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such amount shall bear
interest, after as well as before judgment, at a rate per annum equal to 2.00%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section, (ii) if any principal of any Loan payable by the Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to 2.00% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section and (iii) upon the request
of the Required Lenders, while any Event of Default exists, the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a rate per annum equal to 2.00% plus the rate otherwise applicable to such Loan
as provided in the preceding paragraphs of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All computations of interest for ABR Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed (including
ABR Loans determined by reference to the Eurocurrency Rate). All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Term Loans denominated in Swedish Kronor as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.12 Alternate Rate of Interest.

(a) If, prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for any currency for such Interest Period; or

 

36



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for any currency for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or any approved form of electronic communication as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (1) any request pursuant to Section 2.03(a) that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the affected currency shall be ineffective and (2) if
any Borrowing Request requests a Eurocurrency Borrowing, the interest rate
applicable to such Borrowing shall be (I) for a Borrowing of ABR Loans in the
amount specified therein, in the case of Loans denominated in Dollars, or (II)
for a Borrowing of a Loan bearing interest at the Cost of Funds Rate plus the
Applicable MarginRate with respect to Eurocurrency Rate Loans, in the case of
any other Loan.

(b) If any event described in the first sentence of Section 2.12(a) occurs and
results in the application of the Cost of Funds Rate, then at the request of the
Administrative Agent or the Borrower, the Administrative Agent and the Borrower
shall enter into good faith negotiations for a period of no more than 30 days
for the purpose of agreeing to a substitute basis for determining the rate of
interest to be applied to the applicable Borrowing (and, to the extent required,
any future Borrowings). Any substitute basis agreed upon shall be, with the
consent of all Lenders with respect to the applicable Facility, binding on all
of the parties to this Agreement.

SECTION 2.13 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets or liquidity of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement contemplated by Section 2.13(e) other than as set
forth below);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Loans made by such
Lender; or

(iii) subject any Lender to any Tax of any kind whatsoever with respect to any
Loan Document, or any Loan made by it, except for (X) Indemnified Taxes or Other
Taxes indemnified under Section 2.15, (Y) any penalties not indemnified under
the first sentence of Section 2.15(c) and (Z) any Excluded Taxes;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or, in the case of clause
(iii), any Loan), or of maintaining its

 

37



--------------------------------------------------------------------------------

obligation to make any such Loan or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered; provided, that no Lender shall be entitled to request
compensation for any increased cost if it shall not be the general policy and
practice of such Lender to seek compensation in similar circumstances under
similar provisions in comparable credit facilities to the extent it is entitled
to do so.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the basis for
and the calculation of the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section 2.13 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(e) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date or which interest is payable on
such Loan; provided the Borrower shall have received at least 10 Business Days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice 10 Business
Days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 Business Days from receipt of such notice.

 

38



--------------------------------------------------------------------------------

SECTION 2.14 Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurocurrency Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17 or Section 9.02(b), then, in any such event, the Borrower shall
compensate each applicable Lender for the loss, cost and expense attributable to
such event (excluding loss of anticipated profits). Such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan (excluding the
Applicable Rate), for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

SECTION 2.15 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any applicable
withholding agent shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable by the Borrower shall be
increased as necessary so that after all such required deductions have been made
(including such deductions applicable to additional sums payable under this
Section 2.15) each Lender (or the Administrative Agent receiving payments for
its own account) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the applicable withholding agent shall make
such deductions, and (iii) the applicable withholding agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender, within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes imposed on or with respect to any payment by or
on account of the Borrower

 

39



--------------------------------------------------------------------------------

under any Loan Document, and any Other Taxes, payable by the Administrative
Agent, such Lender (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except for any penalties to the
extent determined by a final judgment of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Administrative Agent or Lender. The written demand shall be made in a
certificate setting forth the amount of such Indemnified Taxes or Other Taxes
and, in reasonable detail, the calculation and basis for such Indemnified Taxes
or Other Taxes.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt, if
available, issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) (i) Each Lender that is a United States person as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two duly completed and signed original copies of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.

(ii) Each Lender that is a Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

(A) two duly completed signed original copies of Internal Revenue Service Form
W-8BEN-E claiming eligibility for the benefits of an income tax treaty to which
the United States is a party,

(B) two duly completed signed original copies of Internal Revenue Service Form
W-8ECI,

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) two duly completed
signed original certificates substantially in the form of Exhibit C (any such
certificate a “United States Tax Compliance Certificate”) and (B) two duly
completed signed original copies of Internal Revenue Service Form W-8BEN-E, or

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or is a Participant holding a
participation granted by a participating Lender), two duly completed signed
original copies of Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, W-8BEN-E, United States Tax Compliance Certificate, Form W-9 or
any other information from each beneficial owner that would be required under
this Section 2.15(e) if such beneficial owner were a Lender, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner.

 

40



--------------------------------------------------------------------------------

(iii) Without limitation of its obligations under paragraphs (i) or (ii), each
Lender shall, at such time as reasonably requested by the Borrower or the
Administrative Agent, provide the Borrower and the Administrative Agent with any
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, properly completed and executed, as will
permit payments made to such Lender under the Loan Documents to be made without
or at a reduced rate of withholding tax.

(iv) Each Lender shall deliver to the Borrower and the Administrative Agent two
further signed original copies of any previously delivered form or certification
(or any applicable successor form) on or before the date that any such form or
certification expires or becomes obsolete or inaccurate and promptly after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower or the Administrative Agent, or promptly notify
the Borrower and the Administrative Agent in writing that it is unable to do so.
Each Lender shall promptly notify the Borrower and the Administrative Agent in
writing at any time it determines that it is no longer in a position to provide
any previously delivered form or certification to the Borrower or the
Administrative Agent.

(v) Notwithstanding any other provision of this paragraph (e), a Lender shall
not be required to deliver any form that such Lender is not legally eligible to
deliver.

(vi) The Administrative Agent in its capacity as such shall, to the extent it is
legally eligible to do so, from time to time deliver to the Borrower a properly
executed copy of Internal Revenue Service Form W-8IMY or W-9, as applicable.

(vii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (vii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(f) Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to Section 2.15(e).

(g) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts

 

41



--------------------------------------------------------------------------------

pursuant to this Section 2.15, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all reasonable expenses
(including any Taxes) of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

(h) The Administrative Agent and each Lender shall use commercially reasonable
efforts to cooperate with the Borrower in attempting to recover any Indemnified
Taxes and Other Taxes that the Borrower reasonably asserts were improperly
imposed if (i) in the reasonable judgment of the Administrative Agent or such
Lender, as applicable, such cooperation would not subject the Administrative
Agent or such Lender, as applicable, to any unreimbursed cost or expense or
otherwise be materially disadvantageous to the Administrative Agent or such
Lender, as applicable, and (ii) based on written advice of the Borrower’s
independent accountants or external legal counsel delivered to such
Administrative Agent or Lender, there is a reasonable basis for the Borrower to
contest with the applicable Governmental Authority the imposition of such
Indemnified Taxes or Other Taxes; provided, however, that any such attempts
shall be at the sole cost of the Borrower and the Borrower shall indemnify the
Administrative Agent and each Lender for any costs it incurs in connection with
complying with this subsectionSection 2.15(h). In such event, the applicable
Administrative Agent or Lender shall only be required to pursue the applicable
refund in a commercially reasonable manner, and at the Borrower’s sole cost and
expense. In no event will this Section 2.15(h) relieve the Borrower of its
obligation to pay any additional amounts or indemnification payments to the
Administrative Agent or any Lender under this Section 2.15. Any refund obtained
shall be repaid to the Borrower to the extent provided in Section 2.15(g).

(i) Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Loans and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 3:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Office,
except that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03

 

42



--------------------------------------------------------------------------------

shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Except as
otherwise expressly provided herein and except, with respect to principal of and
interest on Loans denominated in Swedish Kronor, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Swedish Kronor and in Same Day Funds. If, for
any reason, the Borrower is prohibited by any Requirement of Law from making any
required payment hereunder in Swedish Kronor, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Swedish Kroner payment
amount. The Administrative Agent will promptly distribute to each Lender its pro
rata (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s lending office.

(b) Subject to Section 2.16(e), if at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties.

(c) Subject to Section 2.16(e), if any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or other Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders the amount due.

 

43



--------------------------------------------------------------------------------

In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(b), 2.16(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not be inconsistent with its internal policies or otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee or the Borrower, (iii) the Borrower or such assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in
Section 9.04(b) and (iv) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

44



--------------------------------------------------------------------------------

SECTION 2.18 Incremental Term Loan Commitments.

(a) At any time and from time to time beginning with the first Business Day
after the Closing Date and prior to the Maturity Date, subject to the terms and
conditions set forth herein, the Borrower may, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request to increase the existing U.S. Term Loan Commitments or
Swedish Term Loan Commitments (“Incremental Term Loan Commitments” and the loans
thereunder, “Incremental Term Loans”) which shall be a part of the same Class as
the then outstanding U.S. Term Loans or Swedish Term Loans, as the case may be;
provided that at the time of each such request and upon the effectiveness of
each Incremental Facility Amendment, (A) no Default has occurred and is
continuing or shall result therefrom, (B) the Borrower shall be in compliance on
a Pro Forma Basis with the covenant contained in Section 6.096.08 recomputed as
of the last day of the most recent fiscal quarter for which financial statements
have been or were required to be delivered pursuant to paragraph (a) or (b) of
Section 5.01, and (C) the Borrower shall have delivered a certificate of a
Financial Officer to the effect set forth in clauses (A) and (B) above, together
with all calculations relevant thereto, including reasonably detailed
calculations demonstrating compliance with clause (B) above. Notwithstanding
anything to the contrary herein, the aggregate principal amount of the
Incremental Term Loan Commitments shall not exceed the Dollar Equivalent of
$200,000,000. Each exercise of the Borrower’s right to seek Incremental Term
Loan Commitments shall be in an integral multiple of the Dollar Equivalent of
$1,000,000 and be in an aggregate principal amount that is not less than the
Dollar Equivalent of $25,000,000.

(b) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and currency (U.S. Dollar or Swedish Kronor) of the relevant
Incremental Term Loan Commitments. Any additional bank, financial institution,
existing Lender or other Person that elects to extend Incremental Term Loans
(any such bank, financial institution, existing Lender or other Person being
called an “Additional Lender”) shall be reasonably satisfactory to the Borrower
and the Administrative Agent and, if not already a Lender, shall become a Lender
under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, such Additional Lender and the Administrative Agent.
No Lender shall be obligated to provide any Incremental Term Loans unless, in
its sole discretion, it so agrees. An Incremental Facility Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section (including to
provide for voting provisions applicable to the Additional Lenders comparable to
the provisions of clause (B) of the second proviso of Section 9.02(b)). The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent and the Additional Lenders, be subject to
the satisfaction on the date thereof (each, an “Incremental Facility Closing
Date”) of each of the conditions set forth in Section 4.02 (it being understood
that all references to “the date of such Borrowing” in Section 4.02 shall be
deemed to refer to the Incremental Facility Closing Date). The Administrative
Agent shall receive not less than 10 Business Days’ advance notice (or shorter,
if agreed by the Administrative Agent) prior to any proposed Incremental
Facility Closing Date.

 

45



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Borrower and its Material
Subsidiaries (a) is duly organized, validly existing and (where such concept
exists) in good standing (or its equivalent, if any) under the laws of the
jurisdiction of its organization except to the extent failure to do so (other
than with respect to the Borrower) couldwould not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (b) has all
requisite corporate power and authority to carry on its business as now
conducted except where the failure to have the same could not individually or in
the aggregatewould not reasonably be expected to have a Material Adverse Effect
and (c) is qualified to do business in, and (where such concept exists) is in
good standing (or its equivalent, if any) in, every jurisdiction where such
qualification is required except where the failure to be so qualified or to be
(where such concept exists) in good standing (or its equivalent, if any)
couldwould not individually or in the aggregate reasonably be expected to result
inhave a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability.

(a) The Transactions to be entered into and the execution and delivery of this
Agreement and each other Loan Document to which it is a party by the Borrower
are within the Borrower’s corporate powers and have been or will by the time
required be duly authorized by all necessary corporate or other action.

(b) This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which the Borrower is to be a
party, when executed and delivered by the Borrower, will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions and the
execution and delivery of this Agreement by the Borrower (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been, or will be by the time
required, obtained or made and are, or will be by the time required, in full
force and effect, (b) will not violate the Organizational Documents of the
Borrower, (c) will not violate any Requirement of Law applicable to the
Borrower, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any Subsidiary or
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Subsidiary or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder, and (e) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Subsidiary, except Liens permitted by
Section 6.02, except, in the case of clauses (c) and (d), for any such
violations, defaults or rights that, individually or in the aggregate, could
would not reasonably be expected to result inhave a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders or publicly filed its
consolidated balance sheet as of the end of the fiscal years ended December 31,
2014 and 2015 and consolidated statements of income, stockholders’ equity and
cash flows for the fiscal years ended December 31, 2013, December 31, 2014 and
December 31, 2015, in each case reported on by Ernst

 

46



--------------------------------------------------------------------------------

& Young LLP, independent public accountants for the Borrower (and comparable
periods for (or, in the case of the balance sheet, as of the end of) the prior
fiscal year), certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied.

(b) NoAs of the Amendment No. 1 Effective Date, no event, change or condition
has occurred that has had, or couldwould reasonably be expected to have, a
Material Adverse Effect since December 31, 2015.2016.

SECTION 3.05 Properties. Except as couldwould not reasonably be expected to
result inhave a Material Adverse Effect:

(a) each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes; and

(b) the Borrower and the Subsidiaries own, or are licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to the business of the Borrower and the Subsidiaries, taken as a whole,
and the use thereof by the Borrower or such Subsidiary, as applicable, does not
infringe upon the rights of any other Person.

SECTION 3.06 Litigation and Environmental Matters.

(a) ThereAs of the Amendment No. 1 Effective Date, there are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against the Borrower or
any Subsidiary that couldwould reasonably be expected, individually or in the
aggregate, to result in to have a Material Adverse Effect (other than the
Disclosed Matters).

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could would not reasonably be
expected to result inhave a Material Adverse Effect, neither the Borrower nor
any Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. The Borrower is in compliance
with its Organizational Documents. Each of the Borrower and the Subsidiaries is
in compliance with (a) all Requirements of Law applicable to it or its property
and (b) all indentures, agreements and other instruments binding upon it or its
property, except, in the case of clauses (a) and (b) of this sentence,, except
where the failure to do so, individually or in the aggregate, could would not
reasonably be expected to result inhave a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

SECTION 3.08 Investment Company Status. None of the Borrower or any Subsidiary
is an “investment company” as defined in, or subject to regulation as an
“investment company” under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Except (a) for failures that would not individually or in
the aggregate reasonably be expected to result inhave a Material Adverse Effect
and (b) with respect to Taxes that are being contested in good faith by
appropriate proceedings and adequate reserves for such Taxes have been provided
on the books of the Borrower or its Subsidiaries in accordance with GAAP, the
Borrower and each of its Subsidiaries has (i) timely filed or caused to be filed
(taking into account valid extensions) all Tax returns and reports required to
have been filed, and (ii) paid or caused to be paid all Taxes required to have
been paid by it (including any such Taxes in the capacity of a withholding
agent).

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, couldwould reasonably be expected to
result inhave a Material Adverse Effect. The minimum funding standards of ERISA
and the Code with respect to each Plan have been satisfied except where a
failure to meet such minimum funding standards couldwould not reasonably be
expected to have a Material Adverse Effect. There exists no Unfunded Pension
Liability with respect to any Plan, except as couldwould not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.11 Disclosure. To the best of the Borrower’s knowledge, none of the
reports, financial statements, certificates or any other information (other than
information of a general economic or general industry nature) furnished in
writing by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or delivered
thereunder (as modified or supplemented by other information so furnished and
taken together as a whole) contains any untrue statement of material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to any such information consisting of
projections, forecasts and other forward-looking statements with respect to the
Borrower or any of its Subsidiaries (collectively, the “Projections”), the
Borrower represents only that any such Projections will be prepared based upon
good faith assumptions believed by it to be reasonable at the time delivered (it
being understood that such Projections are not to be viewed as facts, are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower and its Subsidiaries, that no guarantee or other
assurance can be given that any Projections will be realized, and that actual
results may differ from Projections and such difference may be material).

SECTION 3.12 Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower and each Subsidiary in, each Subsidiary as of
the Closing Date.

SECTION 3.13 Insurance. The Borrower believes that the insurance maintained by
or on behalf of the Borrower and its Material Subsidiaries complies with the
requirements set forth in Section 5.06.

 

48



--------------------------------------------------------------------------------

SECTION 3.14 Labor Matters. As of the Closing Date, there are no strikes or
lockouts or any other material labor disputes against the Borrower or any
Subsidiary pending or, to the knowledge of the Borrower, threatened. Except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, (a) the hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, and (b) all payments due from the
Borrower or any Subsidiary on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary. There is no organizing activity
involving the Borrower or any Subsidiary pending or, to the knowledge of the
Borrower, threatened by any labor union or group of employees, except those
that, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect. There are no representation proceedings pending or, to the
knowledge of the Borrower, threatened with the National Mediation Board, and no
labor organization or group of employees of the Borrower or any Subsidiary has
made a pending demand for recognition, except those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. There are no
material complaints or charges against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
the Borrower or any Subsidiary of any individual, except those that, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.14 SECTION 3.15 Federal Reserve Regulations.

(a) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) Taking into account all of the Transactions, no part of the proceeds of the
Loans will be used for any purpose that violates the provisions of the
Regulations of the Board, including Regulation T, U or X.

SECTION 3.15 SECTION 3.16 OFAC. Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject of any Sanctions or (ii) located,
organized or resident in a Designated Jurisdiction.

SECTION 3.16 SECTION 3.17 Anti-Corruption Laws and Patriot Act. The Borrower and
its Subsidiaries have conducted their businesses in compliance in all material
respects with applicable Anti-Corruption Laws and the Patriot Act, as amended,
and regulations thereunder, and have instituted and maintained policies and
procedures reasonably designed to achieve compliance with such laws and
regulations.

 

49



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01 Conditions to the Closing Date. This Agreement and the obligations
of the Lenders to make Loans hereunder shall become effective on the first date
when each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent shall have received the following, each of which
shall be originals, telecopies or electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated a date on or prior to the Closing Date and
each in form and substance reasonably satisfactory to the Administrative Agent
and the Arrangers:

(i) executed counterparts of this Agreement from the Borrower;

(ii) a promissory note executed by the Borrower in favor of each Lender
requesting three Business Days in advance a promissory note evidencing the Loan
provided by such Lender;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party or is to be a party;

(iv) a certificate of good standing for the Borrower from its jurisdiction of
organization;

(v) a certificate signed by the Chief Financial Officer of the Borrower
certifying (A) as to the Debt Rating then in effect and (B) that the conditions
specified in Section 4.02(a) and (b) have been satisfied; and

(vi) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Borrower, and the general counsel of the Borrower, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent,

(b) All reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and the Arrangers (including the reasonable and documented
fees and expenses of a single counsel for the Administrative Agent and the
Arrangers) required to be paid on or before the Closing Date, in the case of
expenses, to the extent invoiced at least two Business Days prior to the Closing
Date, shall have been paid. The Borrower shall have paid all items then due and
payable under the Fee Letter and any other separate letter agreements with
respect to fees payable on or prior to the Closing Date in connection with the
syndication of the Loans and Commitments.

 

50



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements of Section 2.03 hereof.

(d) The Administrative Agent and the Arrangers shall have received at least
three Business Days prior to the Closing Date such documentation and information
as is reasonably requested in writing at least ten calendar days prior to the
Closing Date by the Administrative Agent or the Arrangers about the Borrower to
the extent required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects (other than, in the
case of any Borrowing made following the Closing Date, the representations and
warranties made in Sections 3.04(b) and 3.06(a) and, to the extent relating to
litigation, Section 3.06(c)) on and as of the date of such Borrowing (except to
the extent that any representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date).

(b) at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02) shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Beginning on the Closing Date after giving effect to the Loans made on the
Closing Date and continuing thereafter until the principal of and interest on
each Loan and all fees, expenses and other amounts payable under any Loan
Document (other than contingent amounts not yet due) shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent on behalf of each Lender:

(a) within 90 days (or, if earlier, as soon as filed with the SEC) after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2016, its audited consolidated balance sheet and audited
consolidated statements of income, changes in equity and cash flows as of the
end of and for such year, and related notes thereto, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants

 

51



--------------------------------------------------------------------------------

of recognized national standing (without a “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit) to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days (or, if earlier, as soon as filed with the SEC) after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
commencing with the fiscal quarter ending March 31, 2016, its unaudited
consolidated balance sheet as of the end of such fiscal quarter, unaudited
consolidated statement of income as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year and unaudited statement of cash
flows as of the end of the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer (i) stating that, except
as set forth in such certificate, such Financial Officer has no knowledge of any
Default existing as of such date and, if a Default does exist, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations (including the
amounts representing each clause set forth in the definition of “Consolidated
EBITDA”) demonstrating compliance with the covenants contained in Sections
6.086.07 and 6.096.08 and (iii) to the extent that any change in GAAP or
application thereof has a material impact on such financial statements, stating
whether any change in GAAP or in the application thereof has occurred since the
date of the Borrower’s audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
reports, proxy statements and other material filings (as reasonably determined
by the Borrower) filed by the Borrower or any Subsidiary with the SEC or with
any national securities exchange, or distributed by the Borrower to the holders
of its Equity Interests generally; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent, any Arrangers or any Lenders may reasonably request.

Information required to be delivered pursuant to clauses (a), (b) and (d) shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Administrative Agent and the Lenders that such information has
been posted on the Borrower’s website on the Internet at
http://ir.nasdaqomxnasdaq.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; provided

 

52



--------------------------------------------------------------------------------

that (i) such notice may be included in a certificate delivered pursuant to
clause (c) and (ii) the Borrower shall deliver paper copies of the information
required to be delivered pursuant to clauses (a), (b) and (d) to any Lender that
requests such delivery.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, its Affiliates or their
respective securities) (each, a “Public Lender”). The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials, if any, that may be distributed to the Public Lenders (it
being understood and agreed that, unless otherwise agreed by the Borrower in
writing, the Borrower shall be under no obligation to provide Borrower Materials
suitable for distribution to any Public Lender) and that (w) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC,” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” by the Borrower are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) prompt written notice of the following promptly after any Responsible
Officer of the Borrower obtains notice thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that couldwould reasonably be expected to result inhave
a Material Adverse Effect;

(c) within three Business Days after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could would reasonably be expected to result
inhave a Material Adverse Effect;

(d) within five Business Days after any public announcements regarding a change
in the Debt Rating; and

 

53



--------------------------------------------------------------------------------

(e) any other development that results in, or couldwould reasonably be expected
to result inhave, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except, in the case of clause (b), to the extent that failure to do
so, individually or in the aggregate, could would not reasonably be expected to
result inhave a Material Adverse Effect; provided that the foregoing shall not
prohibit any transaction permitted under Section 6.03 or 6.05.

SECTION 5.04 Payment of ObligationsTaxes. The Borrower will, and will cause each
Material Subsidiary to, pay its obligations (other than Indebtedness and any
obligations in respect of any Swap Agreements), including Tax liabilities that,
if unpaid, couldwould result in a Lien on any of its assets or properties,
before the same shall become delinquent or in default, except (a) where (1) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (2) the Borrower or such Material Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, or
(b) for any failures to pay that could not, individually or in the
aggregate,would not reasonably be expected to result inhave a Material Adverse
Effect.

SECTION 5.05 Maintenance of Properties. The Borrower will, and will cause each
Material Subsidiary to, keep and maintain all tangible property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except (a) pursuant to transactions permitted by Section 6.03 or
6.05 or (b) where the failure to do so, individually or in the aggregate, could
would not reasonably be expected to result inhave a Material Adverse Effect.

SECTION 5.06 Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain in all material respects, with insurance companies
believed by the Borrower to be financially sound and reputable, (a) insurance in
such amounts and against at least such risks as is customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations and (b) all other insurance as may be required by law. The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

SECTION 5.07 Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each Subsidiary to, keep proper books of record and account in a
manner sufficient to (a) permit the preparation of financial statements in
accordance with GAAP and (b) calculate the financial covenants set forth in
Sections 6.086.07 and 6.09.6.08. Subject to Section 9.12, the Borrower will, and
will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent (or, during an Event of Default, any Lender (which shall be
coordinated through the Administrative Agent)), upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants (and the Borrower shall be

 

54



--------------------------------------------------------------------------------

afforded the opportunity to participate in any discussions with such officers
and independent accountants), all at such reasonable times and as often as
reasonably requested; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, the Administrative Agent shall
not exercise such rights more often than one time during any calendar year at
the Borrower’s expense. Notwithstanding anything to the contrary in this
Section 5.07, none of the Borrower or its Subsidiaries will be required to
disclose, permit the inspection, examination or making of extracts, or
discussion of, any documents, information or other matter that (i) in respect of
which disclosure to the Administrative Agent (or, as applicable, any Lender or
any of their respective designated representatives) is then prohibited by law,
rule or regulation or any agreement binding on the Borrower or any of its
Subsidiaries, (ii) isconsists of non-financial trade secrets or proprietary
computer programs, client and vendor proprietary information, source code,
proprietary technology and similar proprietary information or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work-product.

SECTION 5.08 Compliance with Laws.

(a) The Borrower will, and will cause each Subsidiary to, comply with all
Requirements of Law with respect to it or its property, except where the failure
to do so, individually or in the aggregate, could would not reasonably be
expected to result inhave a Material Adverse Effect.

(b) The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to achieve compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

ARTICLE VI

NEGATIVE COVENANTS

Beginning on the Closing Date after giving effect to the Loans made on the
Closing Date and continuing thereafter until the principal of and interest on
each Loan and all fees, expenses and other amounts payable (other than
contingent amounts not yet due) under any Loan Document have been paid in full,
the Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness of Subsidiaries.

The Borrower will not permit any Subsidiary to create, incur, assume or permit
to exist any Funded Indebtedness other than:

(i) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(ii) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary;
provided that the Indebtedness so Guaranteed is otherwise permitted by this
Section 6.01;

(iii) other Indebtedness of the Subsidiaries in an aggregate principal amount
not exceeding the greater of (x) $300,000,000350,000,000 at any time outstanding
and (y) 2530% of Consolidated EBITDA for the four consecutive fiscal quarter
period of the

 

55



--------------------------------------------------------------------------------

Borrower most-recently ended on or prior to the most recent date any
Indebtedness is incurred in reliance on this clause (iii) for which financial
statements have been or were required to be delivered pursuant to paragraph
(a) or (b) of Section 5.01;

(iv) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(v) Indebtedness of any Subsidiary in respect of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees and similar
obligations (other than in respect of other Indebtedness for borrowed money), in
each case provided in the ordinary course of business;

(vi) Indebtedness of a Subsidiary in respect of non-speculative Swap Agreements
relating to the business or operations of such Subsidiary;

(vii) Indebtedness arising from the honoring by a bank or financial institution
of a check or similar instrument drawn against insufficient funds in the
ordinary course of business, so long as such Indebtedness is repaid within five
Business Days;

(viii) Indebtedness in respect of letters of credit, guarantees,
counter-indemnities and short term facilities incurred by any Subsidiary engaged
in Clearing Operations in connection with the ordinary clearing, depository and
settlement procedures (including, without limitation, any letter of credit or
guarantees provided to any central securities depositories or external
custodians) relating thereto; provided that any advances thereunder are repaid
within 10 days following the date of such advance or any drawing under any
letter of credit or guarantee;

(ix) any Indebtedness of any Clearing House incurred in connection with
arrangements related to any Clearing Operations where such Indebtedness arises
under the rules, normal procedures, agreements or legislation governing the
Clearing Operations or such Clearing House; provided that any loans, advances or
other outstanding Indebtedness thereunder are repaid within 10 days following
the date on which such loan or advance was made or any other such Indebtedness
was incurred;

(x) any Indebtedness arising as a result of short-term sale and repurchase
transactions entered into by a Subsidiary on market terms and in respect of
marketable securities held for investment purposes where the applicable
Subsidiary enters into back to back, foreign exchange, swap or derivative
transaction in the ordinary course of business; provided that the amount of such
Indebtedness doesn’t exceed the principal amount of the securities sold;

(xi) Indebtedness incurred in connection with the administration of the UK ESOP
Program in the ordinary course of business and not outstanding longer than seven
days;

 

56



--------------------------------------------------------------------------------

(xii) Indebtedness of Regulated Subsidiaries or any direct or indirect parent of
any such Regulated Subsidiary incurred to satisfy such Regulated Subsidiary’s
determination of any requirement imposed at any time or from time to time by any
Governmental Authority in an aggregate principal amount not to exceed
$250,000,000 at any time outstanding; provided that any such Indebtedness is not
outstanding for longer than 30 days;

(xiii) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business.

(xiv) Indebtedness of any Subsidiary incurred on behalf of its customers in its
market technology business consisting of purchase money Indebtedness and Capital
Lease Obligations not to exceed $50,000,000 outstanding at any time in respect
of back-to-back lease arrangements;

(xv) Indebtedness arising from agreements of any Subsidiary providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any
Acquisition or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

(xvi) Indebtedness supported by a letter of credit issued under the Borrower’s
Existing Revolving Credit Agreement;

(xvii) (A) Indebtedness of any Person that is merged or consolidated with and
into any Subsidiary or of any Person that otherwise becomes a Subsidiary after
the Closing Date; provided that (x) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and extensions, renewals and
replacements of any such Indebtedness so long as the principal amount of such
extensions, renewals and replacements does not exceed the principal amount of
the Indebtedness being extended, renewed or replaced (plus any accrued but
unpaid interest and redemption premium payable by the terms of such Indebtedness
thereon); provided that (i) and (y) immediately after giving effect to the
consummation of such merger or consolidation or such Person otherwise becoming a
Subsidiary, the Borrower would be in compliance on a Pro Forma Basis with the
covenant set forth in Section 6.096.08 as of the most recent test date for which
financial statements have been delivered pursuant to paragraph (a) or (b) of
Section 5.015.01, and (ii) the B) extensions, renewals, replacements and
refinancings of any Indebtedness outstanding pursuant to this
Section 6.01(xvii); provided that any Indebtedness outstanding pursuant to this
subclause (B) shall not exceed an aggregate principal amount of Indebtedness
permitted by this clause (xvii) shall not exceed $100,000,000 at any time
outstanding; and

(xviii) Indebtedness arising from repurchase agreements, reverse repurchase
agreements, sell buy back and buy sell back agreements, securities lending and
borrowing agreements and any other similar agreement or transaction (including
Swap Agreements) entered into by the Borrower or such Subsidiary in the ordinary
course of its clearing, depository and settlement operations, or matters
reasonably related or incidental thereto, or in the management of its
liabilities; provided that the amount of such Indebtedness

 

57



--------------------------------------------------------------------------------

outstanding at any time does not exceed the market value of the securities or
other assets sold, loaned or borrowed or otherwise subject to such applicable
agreement or transaction at such time.

SECTION 6.02 Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Closing Date and set forth in Schedule 6.02; provided that (A) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (B) such Lien shall secure only those obligations that it secures on the
date hereof and refinancings, extensions, renewals and replacements thereof so
long as the principal amount of such refinancings, extensions, renewals and
replacements does not exceed the principal amount of the obligations being
refinanced, extended, renewed or replaced (plus any accrued but unpaid interest
and premium or penalty payable by the terms of such obligations thereon and
reasonable fees and expenses associated therewith);

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary other than proceeds of such
property or asset and (C) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and refinancings, extensions, renewals and
replacements thereof so long as the principal amount of such refinancings,
extensions, renewals and replacements does not exceed the principal amount of
the obligations being refinanced, extended, renewed or replaced (plus any
accrued but unpaid interest and premium or penalty payable by the terms of such
obligations thereon and reasonable fees and expenses associated therewith);

(d) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Subsidiary; provided that (A) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital asset and (B) such Liens shall not apply to any other
property or assets of the Borrower or any Subsidiary other than proceeds of such
property or assets;

(e) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

 

58



--------------------------------------------------------------------------------

(f) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;

(g) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed the greater of (i) $150,000,000 at any time outstanding; and (ii) 12%
of Consolidated EBITDA for the four consecutive fiscal quarter period of the
Borrower most-recently ended on or prior to the most recent date any Lien is
created or incurred in reliance on this clause (g) for which financial
statements have been or were required to be delivered pursuant to paragraph
(a) or (b) of Section 5.01;

(h) Liens granted by a Subsidiary in favor of the Borrower or another Subsidiary
in respect of Indebtedness or other obligations owed by such Subsidiary to the
Borrower or such other Subsidiary;

(i) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 6.01(xiii)consisting of the financing of insurance premiums
in the ordinary course of business;

(j) Liens granted by a Subsidiary to secure obligations that do not constitute
Indebtedness and are incurred in connection with the exchange and clearing
operations of such Subsidiary in the ordinary course of business;

(k) Liens solely on earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any Acquisition or other Investment;

(l) Liens securing obligations in respect of non-speculative Swap Agreements
relating to the business or operations of the Borrower or its Subsidiaries;

(m) Liens arising in connection with the operations of the Borrower or any
Subsidiary relating to clearing, depository, matched principal, regulated
exchange or settlement activities or the management of liabilities, in each
case, in the ordinary course of business, including, without limitation,
(i) Liens on securities sold by the Borrower or any of the Borrower’s
Subsidiaries in repurchase agreements, reverse repurchase agreements, sell buy
back and buy sell back agreements, securities lending and borrowing agreements
and any other similar agreement or transaction and (ii) Liens on cash, Cash
Equivalents and Permitted Investments to secure permitted Indebtedness incurred
in connection with such activities;

(n) Liens arising from the sale of accounts receivable for which fair equivalent
value is received;

(o) Liens securing obligations of the Borrower or any Subsidiary of the Borrower
in respect of any swap agreements or other hedging arrangements entered into
(i) in the ordinary course of business and for non-speculative purposes or
(ii) solely in order to serve clearing, depository, regulated exchange or
settlement activities in respect thereof; and

 

59



--------------------------------------------------------------------------------

(p) Liens created in connection with any share repurchase program in favor of
any broker, dealer, custodian, trustee or agent administering or effecting
transactions pursuant to a share repurchase program.

For the purposes of this Section 6.02, the amount of any Lien shall be
calculated to be the lower of (i) the amount of Indebtedness (which shall be
calculated as the lesser of the stated principal amount thereof and the maximum
principal amount thereof stated to be secured by such Lien) or other obligations
secured by such Lien and (ii) the fair market value of the assets subject to
such Lien at the time such Lien is granted.

SECTION 6.03 Fundamental Changes and Lines of Business.

(a) The Borrower will not, nor will it permit any Material Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that:

(i) ifso long as, at the time thereof and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing or would
result therefrom (w) any Person may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (x) any Subsidiary may merge
into any Person in order to consummate an Asset Sale permitted by Section 6.05
or any Investment not prohibited by this Agreement, (y) any Subsidiary may merge
into the Borrower and (z) any Subsidiary may liquidate, dissolve or wind up its
affairs if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

(ii) any Subsidiary may be merged or consolidated with or into any other
Subsidiary; and

(iii) any Subsidiary may liquidate, dissolve or wind up its affairs if its
assets are distributed to a Wholly-Owned Subsidiary.

(b) The Borrower will not, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type that do not fundamentally and
substantively alter the character of the business of the Borrower and the
Subsidiaries, taken as whole, from the business conducted by the Borrower and
the Subsidiaries, taken as whole, on the Closing Date and other business
activities incidental or related thereto or constituting reasonable extensions
thereof.

SECTION 6.04 Use of Proceeds.

(a) The proceeds of the Term Loans will be used only for general corporate
purposes (including Acquisitions, share repurchases, the payment of Transaction
Costs the repayment of outstanding loans under the Existing Revolving Credit
Agreement). No part of the proceeds of any Loan will be used, whether directly
or indirectly, (i) for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

(b) The Borrower shall not directly or, to its knowledge, indirectly use the
proceeds of any Borrowing, or lend, contribute or otherwise make available such
proceeds to any Subsidiary,

 

60



--------------------------------------------------------------------------------

joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions.

(c) The Borrower shall not directly or, to its knowledge, indirectly use the
proceeds of any Borrowing for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977 or the UK Bribery Act 2010, or breach
other similar applicable legislation in other jurisdictions.

SECTION 6.05 Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, license, lease or otherwise dispose of any asset
owned by it (including any Equity Interest owned by it, but excluding any Equity
Interests of the Borrower), nor will the Borrower permit any Subsidiary to issue
any additional Equity Interest in such Subsidiary (other than directors’
qualifying shares and Equity Interests issued to the Borrower or another
Subsidiary) (each of the foregoing an “Asset Sale”), except:

(a) sales, transfers, leases and other dispositions of (i) inventory, (ii) used
or surplus equipment, (iii) Permitted Investments and (iv) cash and Cash
Equivalents, in each case in the ordinary course of business;

(b) Asset Sales made by any Broker-Dealer Subsidiary in the ordinary course of
business;

(c) Asset Sales to or among the Borrower and/or a Subsidiary or Subsidiaries;

(d) sales, transfers and other dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof consistent with past
practice;

(e) sales, transfers, leases and other dispositions of any Investments;

(f) leases entered into in the ordinary course of business, to the extent that
they do not materially interfere with the business of the Borrower or any
Subsidiary;

(g) licenses or sublicenses of intellectual property in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Subsidiary;

(h) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

(i) issuances of Equity Interests to foreign nationals to the extent required by
applicable law;

(j) so long as the Borrower would be in compliance on a Pro Forma Basis with the
covenant set forth in Section 6.096.08 as of the most recent test date for which

 

61



--------------------------------------------------------------------------------

financial statements have been delivered pursuant to paragraph (a) or (b) of
Section 5.01, Asset Sales of assets that are not otherwise permitted by any
other clause of this Section; provided that such (i) assets sold in any calendar
year shall not, in the aggregate, account for more than 20.0% of Consolidated
EBITDA or more than 20.0% of the Borrower’s consolidated total revenues for the
prior calendar year and (ii) as of any time of determination, such assets sold
during the term of this Agreement shall not, in the aggregate, account for more
than 40.0% of Consolidated EBITDA or more than 40.0% of the Borrower’s
consolidated total revenues, in each case on a cumulative basis from
September 30, 2014March 31, 2017 through the most recently completed fiscal
quarter for which financial statements are available;

(k) sale and leaseback transactions involving assets that do not exceed
$100,000,000; and

(l) ratable issuances of Equity Interests to existing equityholders for
non-Wholly-Owned Subsidiaries (or less than ratable if such issuance would
result in the Borrower and/or any other Subsidiary increasing its percentage of
any class of Equity Interest owned in such non-Wholly-Owned Subsidiary, as
compared to its ownership immediately prior to the consummation of such
transaction).

For the avoidance of doubt, (w) the granting of Liens permitted by Section 6.02,
(x) the making of Investments not prohibited by this Agreement, (y) the making
of any mergers, consolidations, liquidations or dissolutions permitted by
Section 6.03(a) (or, with respect to a Subsidiary that is not a Material
Subsidiary, to the extent not otherwise prohibited by this Agreement) and
(z) the making of any Restricted Payment not prohibited by this Agreement will
not be deemed to be Asset Sales for purposes of this Section 6.05.

SECTION 6.06 Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make, directly or indirectly, any Restricted Payment, except:

(a) the Borrower may make Restricted Payments with respect to its Equity
Interests or with respect to Equity Equivalents, in each case, payable solely in
Equity Interests or Equity Equivalents (other than Disqualified Equity
Interests);

(b) the Borrower and its Subsidiaries may make Restricted Payments not exceeding
$10,000,000 during any fiscal year pursuant to and in accordance with stock
option or stock ownership plans, employment agreements, incentive plans or other
benefit plans approved by the Borrower’s Board of Directors for management,
directors, former directors, employees and former employees of the Borrower and
the Subsidiaries;

(c) the Borrower and its Subsidiaries may make Restricted Payments; provided
that (x) on a Pro Forma Basis the Leverage Ratio as of the last day of the
Borrower’s most recently ended fiscal quarter for which financial statements
have been delivered pursuant to paragraph (a) or (b) of Section 5.01 would be
equal to or less than 3.0 to 1.0 and (y) at the time of any such payment, no
Event of Default shall have occurred and be continuing or would result
therefromi) with respect to any Restricted Payment of the type declared by the
board of directors (or other governing body) of such Person, no Event of Default
exists at the time of declaration thereof or would result immediately after
giving

 

62



--------------------------------------------------------------------------------

effect thereto (as determined at the time of such declaration) and such
Restricted Payment is made within 60 days of such declaration and (ii) with
respect to any other Restricted Payments, no Event of Default exists at the time
such Restricted Payment is made or immediately after giving effect thereto;

(d) the Borrower and its Subsidiaries may make additional Restricted Payments
not otherwise permitted by this Section 6.06 in an aggregate amount not
exceeding $150,000,000;

(e) the Borrower and its Subsidiaries may redeem, repurchase or otherwise
acquire Qualified Equity Interests or options in exchange for (or out of the
proceeds of a substantially concurrent offering of) Qualified Equity Interests
of the Borrower or newly issued options to acquire Equity Interests of the
Borrower;

(f) [reserved];Reserved];

(g) the Borrower or any Subsidiaries may redeem, repurchase or otherwise acquire
Qualified Equity Interests within 180 days of any Acquisition which was funded
in whole or in part through the issuance of Qualified Equity Interests to the
sellers of the business acquired in such Acquisition so long as the amount
expended does not exceed the current market value (as determined in good faith
by the Borrower) of the Qualified Equity Interests issued to such sellers in
such Acquisition; and

(h) the Borrower may make ordinary cash dividends on any Equity Interests of the
Borrower.

SECTION 6.07 Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease, license or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions in the ordinary course of business at prices
and on terms and conditions not materially less favorable to the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (ii) transactions between or among the Borrower and the
Subsidiaries, (iii) loans or advances to employees, (iv) payroll, travel and
similar advances, (v) the payment of reasonable fees to directors of the
Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or the Subsidiaries in the ordinary course of business, (vi) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans, incentive plans or other benefit plans
approved by the Borrower’s Board of Directors, (vii) employment and severance
arrangements entered into in the ordinary course of business between the
Borrower or any Subsidiary and any employee thereof and approved by the
Borrower’s Board of Directors, (viii) any Restricted Payment not prohibited by
this Agreement, (ix) transactions pursuant to the agreements set forth on
Schedule 6.07 and (x) any transaction with an Affiliate (other than the Borrower
or any Subsidiary) where the only consideration paid to such Affiliate is
Qualified Equity Interests of the Borrower including conversions pursuant to any
convertible debt instrument.

 

63



--------------------------------------------------------------------------------

SECTION 6.07 SECTION 6.08 Interest Expense Coverage Ratio. The Borrower will not
permit the Interest Coverage Ratio as of the last day of any period of four
consecutive fiscal quarters of the Borrower to be less than 4.00 to 1.00.

SECTION 6.08 SECTION 6.09 Leverage Ratio. The Borrower will not permit the
Leverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Borrower to be greater than 3.50 to 1.00; provided that the
Borrower shall be permitted one time only , not more than two times during the
term of this Agreement, to allow the Leverage Ratio required under this
Section 6.096.08 to be increased to 3.754.00 to 1.00 in connection with an
Acquisition for the one-year period beginning on the closing date of such
Acquisition (each such increase, an “Acquisition Holiday”), so long as the
Borrower is in compliance on a Pro Forma Basis with a maximum Leverage Ratio of
3.754.00 to 1.00 on the closing date of such Acquisition immediately after
giving effect to such Acquisition; provided, further, that (i) the Borrower
shall provide notice in writing to the Administrative Agent of such increase and
a transaction description of such Acquisition (regarding the name of the Person
or assets being acquired, the purchase price, the Leverage Ratio on a Pro Forma
Basis and the acquired revenue (for the trailing four quarter period) and
Consolidated EBITDA of such acquired Person or assets); provided, further, that
, (ii) at the end of any such one-year period, the Leverage Ratio permitted
under this Section 6.096.08 shall revert to 3.50 to 1.00.1.00., and (iii) the
Borrower shall not be permitted to exercise any remaining option for an
Acquisition Holiday, unless and until the Leverage Ratio has been less than 3.00
to 1.00 as of the last day of at least two consecutive fiscal quarters since the
commencement of the previous Acquisition Holiday.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (any such event, an “Event of Default”) shall
occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article
VII) payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to Article II, Article
IV, Section 5.01 or Section 5.02 or any amendment or modification thereof or
waiver thereunder, shall, if qualified by materiality, prove to have been
incorrect or, if not so qualified, prove to have been incorrect in any material
respect, in each case when made or deemed made;

 

64



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03(a) (solely with respect to
the legal existence of the Borrower) or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article VII), and such failure shall continue
unremedied for a period of 30 days after notice thereof from any Lender or the
Administrative Agent to the Borrower;

(f) the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable
(subject to the expiration of any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness of
the Borrower or any Material Subsidiary becoming due prior to its scheduled
maturity or that, after the expiration of any applicable grace period, enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness of the Borrower or any Material
Subsidiary or any trustee or agent on its or their behalf to cause any Material
Indebtedness of the Borrower or any Material Subsidiary to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this paragraph (g) shall not apply to
(i) secured Indebtedness that becomes due as a result of the sale, transfer or
other disposition (including as a result of a casualty or condemnation event) of
the property or assets securing such Indebtedness (to the extent such sale,
transfer or other disposition is not prohibited under this Agreement) or
(ii) any Indebtedness that becomes due as a result of a refinancing thereof
permitted by Section 6.01 (or, in the case of such Indebtedness of the Borrower,
a refinancing thereof not prohibited by this Agreement);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or undischarged for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article VII, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

65



--------------------------------------------------------------------------------

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not paid, fully bonded or covered by
insurance) shall be rendered against the Borrower, any Material Subsidiary or
any combination thereof and the same shall remain undischarged, undismissed or
unvacated for a period of 60 consecutive days during which execution shall not
be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Material
Subsidiary to enforce any such judgment and such action shall not have been
stayed;

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could would reasonably be expected to result inhave a Material Adverse
Effect;

(m) a Change in Control shall occur; or

(n) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect in any
material respect; or the Borrower contests in any manner the validity or
enforceability of any Loan Document; or the Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document (other than pursuant to any termination
in accordance with the terms hereof or thereof or satisfaction in full of the
Obligations);

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take any of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any Event of Default with respect to the Borrower described in
paragraph (h) or (i) of this Article VII, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

66



--------------------------------------------------------------------------------

ARTICLE VIII

REGARDING THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as Administrative Agent and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent, by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article VIII are solely for the benefit of the Administrative Agent, the Lenders
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions.

The bank serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the such Agent in good faith to be necessary under
the circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any Subsidiary that is communicated to or obtained
by the bank serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution)

 

67



--------------------------------------------------------------------------------

believed by it to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by The
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The exculpatory provisions of this Article
VIII shall apply to any such sub-agent and to the Related Parties of The
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as The Administrative Agent.

The Administrative Agent may resign at any time upon notice to the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower and, unless an Event of Default has
occurred and is continuing, with the consent of the Borrower (not to be
unreasonably withheld or delayed) to appoint a successor that shall be a bank
with an office in the United States or an Affiliate of any such bank. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after such retiring Administrative
Agent gives notice of its resignation, then such retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent that
shall be a bank with an office in the United States or an Affiliate of any such
bank; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from all its duties and obligations
under the Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After such
Administrative Agent’s resignation hereunder, the provisions of this Article
VIII and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and

 

68



--------------------------------------------------------------------------------

without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this any Loan Document or any related
agreement or any document furnished thereunder.

In case of the pendency of any proceeding under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(a) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and their respective agents and counsel and all other amounts due under
Section 2.13) allowed in such judicial proceeding, and (b) collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 2.13 or Section 2.15 and without limiting the
obligation of the Borrower to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other reasonable expenses,
whether or not such tax was correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative

 

69



--------------------------------------------------------------------------------

Agent under this paragraph. The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of any Loans and all other amounts payable hereunder.

Notwithstanding anything herein to the contrary, none of the institutions
identified as an Arranger, Joint Bookrunning Manager, Syndication Agent or
Documentation Agent on the cover page hereof shall have any powers, duties or
responsibilities under any Loan Document, except in its capacity, as applicable,
as the Administrative Agent or a Lender hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or,
solely with respect to any communications solely between or among the
Administrative Agent and any Lender, sent by telecopy, as follows:

(a) if to the Borrower, to it at 805 King Farm Blvd., Rockville, Maryland 20850,
Attention of General Counsel;

(b) if to the Administrative Agent, to the Administrative Agent’s Office; and

(c) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or, solely for purposes of any
communications solely between or among the Administrative Agent and any Lender,
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. Notices and other communications to the Lenders hereunder
may also be delivered or furnished by electronic communication (including e-mail
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article II by
electronic communication. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,

 

70



--------------------------------------------------------------------------------

FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

(b) Except as provided in Section 2.18 with respect to any Incremental Facility
Amendment, neither any Loan Document nor any provision thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Borrower,
in each case with the consent of the Required Lenders; provided that (i) any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect, mistake or inconsistency so long as, in each case, (A) such
amendment does not adversely affect the rights of any Lender or (B) the Lenders
shall have received at least five Business Days’ prior written notice thereof
and the Administrative Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment and (ii) no
such agreement shall (A) increase the Commitment of any Lender without the
written consent of such Lender, (B) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (C) postpone the
maturity of any Loan, or any date for the payment

 

71



--------------------------------------------------------------------------------

of any interest or fees payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(D) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as among the Lenders or Types of Loans
or change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, in each case without the written consent
of each Lender adversely affected thereby, (E) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as the
case may be) (it being understood that, other than pursuant to any Incremental
Facility Amendment (the consent requirements for which are set forth in
Section 2.18), with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Term Loans on the date
hereof), (F) change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each affected Class, (viiG) modify
the protections afforded to an SPV pursuant to the provisions of Section 9.04(e)
without the written consent of such SPV or (GH) make any changes that impose any
restriction on the ability of any Lender to assign any of its rights or
obligations, without the written consent of each Lender affected thereby;
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent. any Arranger, any Joint
Bookrunning Manager, any Syndication Agent or any Documentation Agent without
the prior written consent of the Administrative Agent, such Arranger, such Joint
Bookrunning Manager, such Syndication Agent or such Documentation Agent, as the
case may be, (2) without limiting clause (C3) below, any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section 9.02 if
such Class of Lenders were the only Class of Lenders hereunder at the time, and
(3) after the Closing Date, no amendment, waiver or consent shall amend, modify
supplement or waive the conditions precedent set forth in Section 4.02 or any
representation or warranty set forth in Article III without the written consent
of the Required Lenders (it being understood that no other amendment, waiver,
consent or other modification of any term or provision of this Agreement,
including any waiver of a covenant or a Default, shall be deemed to be an
amendment, waiver, consent or other modification of Section 4.02 or any such
representations or warranties for purposes of this clause (3)). Notwithstanding
the foregoing, upon the election of the Borrower to switch from GAAP to IFRS
this Agreement may be amended (or amended and restated) with only the written
consent of the Administrative Agent and the Borrower (and not any other Lender
or the Required Lenders) to eliminate any changes to the meaning of this
Agreement as a result of such election.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v) or (vi) of paragraph (b) of this Section, the

 

72



--------------------------------------------------------------------------------

consent of a majority in interest of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, the Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (a) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(c) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b).

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket costs
and expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates, including (in the case of legal fees, limited to the
reasonable fees, charges and disbursements of a single counsel for the
Administrative Agent, the Arrangers and their respective Affiliates), in
connection with the syndication of the credit facilities provided for herein
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent and its Affiliates, including (in
the case of legal fees, limited to the reasonable fees, charges and
disbursements of a single counsel for the Administrative Agent and its
Affiliates and, if reasonably necessary, of a single local counsel to the
Administrative Agent and its Affiliates in each relevant material jurisdiction,
which may be a single local counsel acting in multiple material jurisdictions),
in connection with the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof and (iii) all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent, or any Lender, including (in the case of legal fees,
limited to the reasonable and documented the fees, charges and disbursements of
a single primary counsel for the Administrative Agent or any Lenderand a single
primary counsel for the Lenders, along with such specialist counsel as may
reasonably be required by the Administrative Agent or any Lenderthe Required
Lenders, and of a single firm of local counsel in each material jurisdiction
(and, in the event of a conflict of interest (as reasonably determined by the
applicable Administrative Agent or Lender), one additional firm of counsel to
each group of similarly affected parties)), in connection with the enforcement
or protection of their respective rights in connection with the Loan Documents,
including their respective rights under this Section, 9.03, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans. For the avoidance of doubt, this Section 9.03(a) shall not apply to any
Indemnified Taxes or Other Taxes indemnified under Section 2.15 or any Excluded
Taxes.

(b) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender, each Arranger, each Joint Bookrunning Manager, each Syndication
Agent, each

 

73



--------------------------------------------------------------------------------

Documentation Agent and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and reasonable
and documented out-of-pocket expenses, including the reasonable fees, charges
and disbursements of a single firm as primary counsel for the Indemnitees, along
with such specialist counsel as may reasonably be required by the Indemnitees,
and of a single firm of local counsel in each material jurisdiction (and, in the
event of a conflict of interest (as reasonably determined by the applicable
Indemnitee), one additional firm of counsel to each group of similarly affected
Indemnitee), incurred by or asserted against any Indemnitee by any third party
or by the Borrower or any Subsidiary arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated thereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on, at, to or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary, or
any other Environmental Liability related in any material respect to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
expenses (x) are determined by a court of competent jurisdiction by final
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Indemnified Persons (as defined below) or
(y) arise from any dispute solely among Indemnitees other than any claims
against any Arranger or the Administrative Agent in fulfilling its role as an
agent or arranger or any similar role under the Facilities and other than any
claims arising out of any act or omission on the part of the Borrower or any of
its Related Parties. For the avoidance of doubt, this Section 9.03(b) shall not
apply to Taxes, other than any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim. “Related Indemnified Person” of an
Indemnitee means (1) any controlling person or controlled affiliate of such
Indemnitee, (2) the respective directors, officers or employees of such
Indemnitee or any of its controlling persons or controlled affiliates and
(3) the respective agents of such Indemnitee or any of its controlling persons
or controlled affiliates, in the case of this clause (3), acting on behalf of,
or at the express instructions of, such Indemnitee, controlling person or such
controlled affiliate.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this
Section 9.03 but without affecting the Borrower’s obligations thereunder, each
Lender severally agrees to pay to the Administrative Agent such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. The obligations of the Lenders
under this paragraph (c) are subject to the second sentence of Section 2.02
(which shall apply mutatis mutandis to the Lenders’ obligations under this
paragraph (c)).

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument

 

74



--------------------------------------------------------------------------------

contemplated thereby, the Transactions, any Loan or the use of the proceeds
thereof. The Borrower shall not, except as a result of its indemnification
obligations set forth above, and nor shall any of its Related Parties have any
responsibility or liability for special, indirect, consequential or punitive
damages.

(e) All amounts due under this Section 9.03 shall be payable not later than 30
days (or, if an Event of Default has occurred and is continuing, 10 Business
Days) after written demand therefor or, if later, by the due date specified in
any invoice relating thereto.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section 9.04) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of (A) the Borrower;
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other assignee;
provided, further, that the Borrower shall be deemed to have consented to an
assignment if the Borrower does not object within 10 Business Days of receipt of
a request therefor and (B) the Administrative Agent, not to be unreasonably
withheld.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 unless the Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing, (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in its capacity
as a Lender, (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in an amount of $3,500 (it being understood that the
Administrative Agent may elect, in its sole discretion, to waive such processing
and recordation fee for any assignment and only one such Fee shall be payable in
connection with simultaneous assignments to

 

75



--------------------------------------------------------------------------------

or by two or more Approved Funds); provided that assignments made pursuant to
Section 2.17(b) or Section 9.02(b) shall not require the signature of the
assigning Lender to become effective, and (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required by Section 2.15(e).

For purposes of paragraph (b) of this Section, 9.04, the terms “Approved Fund”
and “CLO” have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its activities
and is administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, 9.04, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03 and to any fees payable hereunder that have accrued
for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section. 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and interest thereon owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Promptly upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.15(e)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 9.04 and any
written consent to such assignment required by paragraph (b) of this Section,
9.04, the

 

76



--------------------------------------------------------------------------------

Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(vi) Any Lender may, without the consent of the Borrower and the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement in its capacity as a Lender (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.13, 2.14 and 2.15, subject to the requirements and
limitations therein (provided that such Participant shall be subject to
Section 2.16(c) as though it were a Lender and shall provide documentation
required under Section 2.15(e) solely to the participating Lender), to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.16(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(vii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or Section 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from any change in any
Requirement of Law after such Participant acquired the applicable participation.

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall

 

77



--------------------------------------------------------------------------------

not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(d) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. Each party hereto hereby agrees
that an SPV shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(subject to the requirements and limitations therein), but neither the grant to
any SPV nor the exercise by any SPV of such option shall increase the costs or
expenses or otherwise increase the obligations of the Borrower under such
Sections except to the extent such increase results from any change in any
Requirement of Law after the grant to such SPV is made.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid (other than contingent amounts not yet due) and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.13,
2.14, 2.15 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

 

78



--------------------------------------------------------------------------------

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such Indebtedness. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section. 9.08. The rights of each Lender and their respective
Affiliates under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender and its Affiliates may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New

 

79



--------------------------------------------------------------------------------

York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against the Borrower or its property in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section 9.09(b). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Lenders, the
Arrangers, the Joint Bookrunning Managers, the Syndication Agents and the
Documentation Agents agrees to maintain the confidentiality of the Information
(as defined below) and neither use nor disclose such Information, except that
Information may be used by such Person in evaluating the credit worthiness of
the Borrower or in providing financial services to Borrower or any of its
Subsidiaries and may be disclosed, subject to the last paragraph of this Section
and limitations set forth in this Agreement relating to Public Lenders, (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives on a

 

80



--------------------------------------------------------------------------------

need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
or demanded by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the
Borrower will be promptly notified (to the extent reasonably practicable and
permitted by applicable law)), (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially consistent with or more
restrictive than those of this Section, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
Obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or any of its Related Parties, which source is not known
to such Administrative Agent, Lender or Affiliate thereof to be prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the Borrower or any of its Subsidiaries.

For purposes of this Section, 9.12, “Information” means all information received
from or on behalf of the Borrower or any Subsidiary thereof relating to the
Borrower or any Affiliate thereof or their respective businesses, other than any
such information that is (i) available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by or on behalf of the Borrower
or any Subsidiary thereof, which source is not known to such Administrative
Agent, Lender or Affiliate thereof to be prohibited from disclosing such
information by a legal, contractual or fiduciary obligation to the Borrower or
any of its Subsidiaries or (ii) clearly marked “non-confidential.” Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders, the Arrangers, the Joint
Bookrunning Managers, the Syndication Agents and the Documentation Agents
acknowledges that (a) the Information may include material non-public
information concerning the Borrower, its Affiliates or any of their respective
securities, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation therein in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the

 

81



--------------------------------------------------------------------------------

Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or
participation therein or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.

SECTION 9.14 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and, address and tax identification number
of the Borrower and other information that will allow such Lender to identify
the Borrower in accordance with the Patriot Act. The Borrower shall, promptly
following a written request by the Administrative Agent or any Lender through
the Administrative Agent, provide all documentation and other information that
the Administrative Agent or such Lender requires pursuant to applicable Law or
reasonably requests, in any such case, in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

SECTION 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Syndication Agents, the Documentation Agents and the Lenders, on the other
hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, the Arrangers,
the Syndication Agents, the Documentation Agents and the Lenders each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates; (iii) none of the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents or the Lenders have assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, the Arrangers,
the Syndication Agents, the Documentation Agents or the Lenders have advised or
are currently advising the Borrower or any of its Affiliates on other matters)
and none of the Administrative Agent, the Arrangers, the Syndication Agents, the
Documentation Agents or the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, each Arranger, each Syndication Agent, each Documentation
Agent, each Lender and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents or the Lenders has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Arrangers, the Syndication Agents, the

 

82



--------------------------------------------------------------------------------

Documentation Agents and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, each Arranger, each Syndication Agent, each Documentation
Agent and each Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.16 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

SECTION 9.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments, modifications or other Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

83



--------------------------------------------------------------------------------

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-downWrite-Down and
conversion powersConversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-downWrite-Down and conversion powersConversion Powers of
any EEA Resolution Authority.

 

84